ae - \\
£79 Filed 10/01/19
\

: 4 < ant oy Ev
UNITED STATES {enter ¢ COURT: tac he _
SOUTHERN DISTRICT) OF NEW. YORK’. nT IG

   

 

   
  

 

 

Martin S. Cottestola; pro S85
Plaintiff Wo

~ against -) WP
Hugh J. Hurwitz, et al. \be=p

Nip
SUPPLEMENTAL MOTION FOR A TEMPORARY RESTRAINING ORDER PROTECTING
PLAINTIFF'S RIGHT TO PUBLISH

 

mara SE OFFICE,

 

 

 

 

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,
hereby supplements his previous MOTION FOR A TEMPORARY RESTRAINING ORDER
PROTECTING PLAINTIFF'S RIGHT TO PUBLISH (D.E. 68) and his previous MOTION FOR
A DECLARATORY JUDGMENT PROTECTING THE PLAINTIFF'S RIGHT TO PUBLISH (D.E. 69).
In support of the plaintiff's motions, he provides the following exhibits
herewith and requests that The Honorable Court take judicial notice of each
pursuant to Fed. R. Evid. 201(c)(2):

- Exhibit 1 (2 pages), "Copout response" and corresponding written
request to FCI Terre Haute CMU Unit Team/Legal Dept. requesting permission to
send Senate Minority Leader Charles Schumer (D-NY), Senator Chuck Grassley
(R-IA), U.S. Attorney General William Barr, and Acting FBOP Director Katherine
Hawk Sawyer a letter detailing the FBOP coverup of the ISIS-inspired murder of
FCI Terre Haute CMU inmate Robert David Neal;

+ Exhibit 2 (6 pages), print-out of 28 CFR Part 540 Subpart J--
Communications Management Housing Units (28 CFR_§§ 540.200-540.205);

* Exhibit 3 (15 pages), FBOP Program Statement 5214.02--Communications
Management Unit, April 1, 2015;

° Exhibit 4 (11 pages), excerpt from Federal Register / Vol. 80, No. 14 /
Thursday, January 22, 2015 / Rules and Regulations--Communications Management
Units;

* Exhibit 5 (1 page), USA Today, Congress: US prison misconduct regularly ©

- Page 1 of 6 -
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 2 of 46

"covered up', January 7th, 2019; and

* Exhibit 6 (1 page), Declaration of Martin S. Gottesfeld, September
16th, 2019.

The plaintiff notes that the restriction the FBOP is enforcing to prevent
him from using the names of other CMU inmates in his correspondence to
legislative overseers in a co-equal branch of government, and thereby to stop
the plaintiff and others from reporting the FBOP's coverup of the ISIS~
inspired murder of Mr. Robert David Neal and other Executive misconduct, is
not found in the relevant federal regulations for the CMUs (Exhibit 2}, the
FBOP's program statement for the CMUs (Exhibit 3), or the section of the
Federal Register announcing the regulations for the CMUs (Exhibit 4). This
rule is similarly not found in the FCI Terre Haute CMU handbook (D.E. 69 at
69-95). Nor is it found in the FCI Terre Haute CMU Institutional Supplement
(D.E. 69 at 96-98). Upon further inspection, it appears that three (3) pages
from the FCI Terre Haute CMU Institutional Supplement do not appear in D.E.
69; page 2, page 3, and Attachment A. The plaintiff will include a copy of
these missing pages as Exhibit 7 (3 pages) hereto and he requests that The
Honorable Court take judicial notice of this exhibit too pursuant to Fed. R.
Evid. 201(c)(2).

The plaintiff further notes that the U.S. Court of Appeals disagrees with
some of the assertions in the Federal Register. Specifically, The Court held
in Aref v. Lynch, 833 F.3d 242, 247 (D.C. Cir. 2016) that confinement in a CMU
is atypical and meets the requirements to establish a liberty interest under
Sandin v. Conner, 515 U.S. 472; 115 S.Ct. 2293; 132 L.Ed.2d 418 (1995).

The plaintiff further notes that the enforcement of this unwritten rule
to prevent him from reporting the incident in question and the names of those

involved to the Senate Minority Leader demonstrates that there are no

- Page 2 of 6 -
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 3 of 46

alternatives available to the plaintiff for him to exercise his First-
Amendment rights. The defendants and their parties in privity wish to control
what the plaintiff can and can't say to elected legislators through the Office
of Senate Legal Counsel after a particular Senator inquired upon the
plaintiff. This is potentially relevant to the instant motions’.

The plaintiff asserts that since the Constitutional rights of those who
are not prisoners are affected by the plaintiff's right to publish, including
the plaintiff's publishers, such as Ms. Michelle Malkin, The Intercept,
InfoWars, WorldNetDaily (WND), The Western Journal, and Red State, the
plaintiff's readership, and the plaintiff's family and friends, including his

wife and his nephew, that the strict-scrutiny test of Procunier v. Martinez,

 

416 U.S. 396, 413-414; 40 L.Ed.2d 224; 94 S.Ct. 1800 (1974) applies to the
instant motions (as well as to the plaintiff's right to correspond with U.S.
Senators, who invoke their own non-prisoner interest in oversight of the FBOP
and that of their constituents).

If, however, The Honorable Court were to disagree and decline to apply

the strict-scrutiny test from Procunier v. Martinez, then the non-availability

 

of alternative options for him to exercise his First-Amendment rights is
relevant to the four-(4)-prong test elucidated by the Supreme Court in Turner
v. Safley, 482 U.S. 78, 89-91; 107 S.Ct. 2254; 96 L.Ed.2d 64 (1987) as applied

by The Second Circuit in Burns v. Martuscello, 890 F.3d 77, 86 (2d Cir. 2017).

 

The defendants, moreover, have not and cannot demonstrate a valid
penological interest in preventing the plaintiff from publishing. Please see
McGowan v. United States, 825 F.3d 118, 122 (2d. Cir. 2016)(citing Jordan v.
Pugh, 504 F.Supp.2d 1109, 1124 (D. Colo. 2007)).

Further, The Honorable Court had personal and subject-matter jurisdiction
to grant the requested order at the time the plaintiff filed the instant case

seeking exactly such an order, among other things. Therefore, no transfer of

- Page 3 of 6 -
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 4 of 46

the plaintiff by the defendants can defeat The Court's jurisdiction. Please
see J.G. v. Mills, 995 F.Supp.2d 109, 121 (E.D.N.Y. 2010)(citing Friends of
the Earth, Incl! v. Laidlaw Fnvironmental Services, Inc., 528 U.S. 167, 189;
120 S.Ct. 693; 145 L.Ed.2d 610 (2000)(noting that a federal court is not

deprived of jurisdiction by a defendant's volumtary cessation of challenged

 

conduct unless it is clear that the allegedly wrongful behavior could not

reasonably be expected to resume) and Olson v. Wing, 281 F.Supp.2d 476, 484

 

(E.D.N.Y. 2003)(stating that "[ilt is well settled that a defendant's

voluntary cessation of a challenged practice does not deprive a federal court

 

of its power to determine the legality of the practice unless it is absolutely

clear that the allegedly wrongful behavior could not reasonably be expected to

 

recur")(internal quotation marks omitted)).

 

Here, The Honorable Court has and had jurisdiction to adjudicate the
instant complaint, making the same allegations of the same interference in the
publication process, as noted by the plaintiff in his previous motion. Rather
than voluntarily cease the challenged conduct, the instant exhibits and
motions make it absolutely clear that the instant defendants have continued

the challenged conduct. The case of Jiminian v. Nash, 245 F.3d 144 is

 

inopposite to the plaintiff's instant claims, moreover, because--unlike
Jiminian--relief under §2241 was unavailable to the instant plaintiff at the
time he filed the instant case.

While there cannot be any valid penological interest in preventing the
plaintiff from publishing, Exhibit 5 clearly demonstrates that the FBOP, as
found by Congress, "covered up on a regular basis" the "bad behavior" of its
“high-ranking officers," and thus the interest of the FBOP in hindering or
entirely nullifying the plaintiff's ability to publish is, in fact,
penfolgically invalid. It is worth noting that while Exhibit 5 was published

after the plaintiff's January 2017 open letter to then--Acting-U.S.-Attorney-

~- Page 4 of 6 -
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 5 of 46

General Sally Yates calling for random unannounced surprise audits and
inspects of all FROP facilities in the New York region, it was nonetheless
published before the January-February. 2019 blackout at MDC Brooklyn, the
plaintiff's public announcement of the instant case on February 3rd, 2019, the
recent death of Jeffrey Epstein at MCC, and the eventual publication of the
details of the murder of Mr. Neal at FCI Terre Haute. Each of these subsequent
events intensifies the FBOP's motive to continue its "regular" coverups and
speaks towards the invalidity of that illegitimate purpose.

The plaintiff hereby reincorporates all of his previous arguments in his
previous motions for temporary relief pursuant to Fed. R. Civ. P. 65 by
reference and he reiterates his request for a hearing should The Honorable
Court be left with any questions before it grants the relief requested.

The plaintiff hopes that The Honorable Court has received his previous
filings, without which this filing would seem disjointed, particularly his
NOTICE OF LIKELY SHENANIGANS mailed and filed (pursuant to Houston v. Lack,
487 U.S. 266 (1988)) with 2 exhibits thereto on September 4th, 2019, in an
envelope bearing U.S. Postal Service (USPS) tracking number 9114 9023 0722
4072 3901 79 and his letter declaration (non-motion) mailed and filed
(pursuant to Houston v. Lack) on September 12th, 2019, in an envelope bearing
USPS tracking number 9114 9023 0722 4072 3908 58. Should these filings fail to
appear, then the plaintiff notes that he would suspect foul play and request a
hearing.

Respectfully mailed on Monday, September, 16th, 2019, and filed thereat
in accordance with Houston v. Lack, in an envelope bearing sufficient pre-paid
first-class U.S. postage affixed and handed to Ms. J. Wheeler of the FCI Terre
Haute CMU Unit Team for mailing to The Court in her official capacity as an
agent of the defendants, bearing USPS tracking number 9114 9023 0722 40/2 3908

27,
- Page 5 of 6 -
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 6 of 46

  
 

  
 

 

Martin S. Gottesfeld, pro se

Federal Registration Number 12982-104
Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

 

 

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, certify that on Monday, September 16th, 2019, I
mailed a copy of the foregoing document to counsel for the defendants in the
above-captioned case by handing said copy in an envelope bearing sufficient
pre-paid first-class U.S. postage to Ms. J. Wheeler of the FCI Terre Haute CMU
unit team for mailing in her official capacity as an agent for the defendants

pursuant to Houston v. Lack, 487 U.S. 266 (1988),

 

 

Martin S. Gotftesteld, pro se

~ Page 6 of 6 -
0836-PGG_ Document 79 Filed 10/01/19 Page 7 of 46

Eaten RB eges

 

Copout response -

Gottesfeld, M. 12982-104

You must first take out all of the information about other inmates and then you can write to the
Senator. You cannot include other inmates’ names and register numbers.

 
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 8 of 46

2 &

To: CMU Unit Team/Legal Dept.
From: Martin S. Gottesfeld (Reg. No.: 12982-104)

 

Date: Thursday, September 12th, 2019 :
Subject: Correspondence to fed. officials and Ist Amendment

Salutations CMU Unit Team and FCI Terre Haute Legal Dept.,
I hope that you are well.
May I please send copies of the attached letter to Senate Minority Leader

Charles Schumer, Senator Chuck Grassley, Attorney General Barr, and Acting °°
FBOP Director Katherine Hawk Sawyer without being punished or facing other
retaliatory or negative consequences from the U.S. Department of Justice? I
note the copies to the senators would be sent care of the Office of Senate

Legal Counsel.

 

Thanks for your consideration,

Martin S. Gottesfeld

- Page 1 of 1 -
Eileen es 108 preg cago 79 Filed 10/01/19 Page 9 of 46
Or)
3G CFR Pack SAD

Subpart J--Communications Management Housing Units

§ 540.200 Purpose and scope.

(a) Purpose of this subpart. This subpart defines the Federal Bureau of Prisons' (Bureau) authority
to operate, and designate inmates to, Communications Management Housing Units (CMUs)
within Bureau facilities.

(b) CMU. A CMU is a general population housing unit where inmates ordinarily reside, eat, and
participate in all educational, recreational, religious, visiting, unit management, and work
programming, within the confines of the CMU. Additionally, CMUs may contain a range of cells
dedicated to segregated housing of inmates in administrative detention or disciplinary segregation
status.

(c) Purpose of CMUs. The purpose of CMUs is to provide an inmate housing unit environment
that enables staff to more effectively monitor communication between inmates in CMUs and
persons in the community. The ability to monitor such communication is necessary to ensure the
safety, security, and orderly operation of correctional facilities, and protection of the public. The
volume, frequency, and methods, of CMU inmate contact with persons in the community may be
limited as necessary to achieve the goal of total monitoring, consistent with this subpart.

(d) Application. Any inmate (as defined in 28 CFR 500.1(c)) meeting criteria prescribed by this
subpart may be designated to a CMU.

(e) Relationship to other regulations. The regulations in this subpart supersede and control to the
extent they conflict with, are inconsistent with, or impose greater limitations than the regulations
in this part, or any other regulations in this chapter, except 28 CFR part 501.

[80 FR 3168, 3177, Jan. 22, 2015]

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 10 of 46

§ 540.201 Designation criteria.

Inmates may be designated to a CMU if evidence of the following criteria exists:

(a) The inmate's current offense(s) of conviction, or offense conduct, included association,
communication, or involvement, related to international or domestic terrorism;

(b) The inmate's current offense(s) of conviction, offense conduct, or activity while incarcerated,
indicates a substantial likelihood that the inmate will encourage, coordinate, facilitate, or
otherwise act in furtherance of illegal activity through communication with persons in the
community;

(c) The inmate has attempted, or indicates a substantial likelihood that the inmate will contact
victims of the inmate's current offense(s) of conviction;

(d) The inmate committed prohibited activity related to misuse or abuse of approved
communication methods while incarcerated; or

(e) There is any other substantiated/credible evidence of a potential threat to the safe, secure, and

orderly operation of prison facilities, or protection of the public, as a result of the inmate's
communication with persons in the community.

[80 FR 3168, 3177, Jan. 22, 2015]

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

§ 540.202 Designation procedures.

Inmates may be designated to CMUs only according to the following procedures:
(a) Initial consideration. Initial consideration of inmates for CMU designation begins when the

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 11 of 46

Bureau becomes aware of information relevant to the criteria described in § 540.201.

(b) Assistant Director authority. The Bureau's Assistant Director, Correctional Programs
Division, has authority to approve CMU designations. The Assistant Director's decision must be
based on a review of the evidence, and a conclusion that the inmate's designation to a CMU is
necessary to ensure the safety, security, and orderly operation of correctional facilities, or
protection of the public.

(c) Written notice. Upon arrival at the designated CMU, inmates will receive written notice from
the facility's Warden explaining that:

(1) Designation to a CMU allows greater Bureau staff management of communication with
persons in the community through complete monitoring of telephone use, written correspondence,
and visiting. The volume, frequency, and methods of CMU inmate contact with persons in the
community may be limited as necessary to achieve the goal of total monitoring, consistent with
this subpart;

(2) General conditions of confinement in the CMU may also be limited as necessary to provide
greater management of communications;

(3) Designation to the CMU is not punitive and, by itself, has no effect on the length of the
inmate's incarceration. Inmates in CMUs continue to earn sentence credit in accordance with the
law and Bureau policy;

(4) Designation to the CMU follows the Assistant Director's decision that such placement is
necessary for the safe, secure, and orderly operation of Bureau institutions, or protection of the
public. The inmate will be provided an explanation of the decision in sufficient detail, unless the
Assistant Director determines that providing specific information would jeopardize the safety,
security, and orderly operation of correctional facilities, or protection of the public;

(5) Continued designation to the CMU will be reviewed regularly by the inmate's Unit Team
under circumstances providing the inmate notice and an opportunity to be heard, in accordance
with the Bureau's policy on Classification and Program Review of Inmates;

(6) The inmate may challenge the CMU designation decision, and any aspect of confinement
therein, through the Bureau's administrative remedy program.

[80 FR 3168, 3177, Jan. 22, 2015]

CFR 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 12 of 46

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

§ 540.203 Written correspondence limitations.

(a) General correspondence. General written correspondence as defined by this part, may be
limited to six pieces of paper (not larger than 8.5 x 11 inches), double-sided writing permitted,
once per calendar week, to and from a single recipient at the discretion of the Warden, except as
stated in (c) below. This correspondence is subject to staff inspection for contraband and for
content.

(b) Special mail. (1) Special mail, as defined in this part, is limited to privileged communication
with the inmate's attorney.

(2) All such correspondence is subject to staff inspection in the inmate's presence for contraband
and to ensure its qualification as privileged communication with the inmate's attorney. Inmates
may not seal such outgoing mail before giving it to staff for processing. After inspection for
contraband, the inmate must then seal the approved outgoing mail material in the presence of staff
and immediately give the sealed material to the observing staff for further processing.

(c) Frequency and volume limitations. Unless the quantity to be processed becomes unreasonable
or the inmate abuses or violates these regulations, there is no frequency or volume limitation on
written correspondence with the following entities:

(1) U.S. courts;

(2) Federal judges;

(3) U.S. Attorney's Offices;

(4) Members of U.S. Congress;

(5) The Bureau of Prisons;

(6) Other federal law enforcement entities; or

CFR 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 13 of 46

(7) The inmate's attorney (privileged communications only).

(d) Electronic messaging may be limited to two messages, per calendar week, to and from a single
recipient at the discretion of the Warden.

[80 FR 3168, 3177, Jan. 22, 2015]

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

§ 540.204 Telephone communication limitations.

(a) Monitored telephone communication may be limited to immediate family members only. The
frequency and duration of telephone communication may also be limited to three connected calls
per calendar month, lasting no longer than 15 minutes. The Warden may require such
communication to be in English, or translated by an approved interpreter.

(b) Unmonitored telephone communication is limited to privileged communication with the
inmate's attorney. Unmonitored privileged telephone communication with the inmate's attorney is
permitted as necessary in furtherance of active litigation, after establishing that communication
with the verified attorney by confidential correspondence or visiting, or monitored telephone use,
is not adequate due to an urgent or impending deadline.

[80 FR 3168, 3177, Jan. 22, 2015]

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

§ 540.205 Visiting limitations.

CFR 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79. Filed 10/01/19 Page 14 of 46

(a) Regular visiting may be limited to immediate family members. The frequency and duration of
regular visiting may also be limited to four one-hour visits each calendar month. The number of
visitors permitted during any visit is within the Warden's discretion. Such visits must occur
through no-contact visiting facilities.

(1) Regular visits may be simultaneously monitored and recorded, both visually and auditorily,
either in person or electronically.

(2) The Warden may require such visits to be conducted in English, or simultaneously translated
by an approved interpreter.

(b) Attorney visiting is limited to attorney-client privileged communication as provided in this
part. These visits may be visually, but not auditorily, monitored. Regulations and policies
previously established under 28 CFR part 543 are applicable.

(c) For convicted inmates (as defined in 28 CFR part 551), regulations and policies previously
established under 28 CFR part 543 are applicable.

[80 FR 3168, 3177, Jan. 22, 2015]

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

CFR 6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
rs ore ae, Document 79 Filed 10/01/19 Page 15 of 46
Exhils — pages

OPI: CPD/ICT
NUMBER: 5214.02
DATE: 4/1/15

SUBJECT: Communications Management Unit

 

U.S. Department of Justice

Federal Bureau of Prisons

 

 

Program
Statement

 

 

OPI: CPD/ICT
NUMBER: 5214.02
DATE: April 1, 2015

Communications Management Units
/s/

Approved: Charles E. Samuels, Jr.

Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE

§ 540.200 Purpose and scope.

pro}
1
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 16 of 46

(a) Purpose of this subpart. This subpart defines the Federal Bureau of Prisons’
(Bureau) authority to operate, and designate inmates to, Communications
Management Housing Units (CMUs) within Bureau facilities.

(b) CMU. A CMU is a general population housing unit where inmates ordinarily
reside, eat, and participate in all educational, recreational, religious, visiting, unit
management, and work programming, within the confines of the CMU.
Additionally, CMUs may contain a range of cells dedicated to segregated housing
of inmates in administrative detention or disciplinary segregation status.

(c) Purpose of CMUs. The purpose of CMUs is to provide an inmate housing unit
environment that enables staff to more effectively monitor communication
between inmates in CMUs and persons in the community. The ability to monitor
such communication is necessary to ensure the safety, security, and orderly
operation of correctional facilities, and protection of the public. The volume,
frequency, and methods, of CMU inmate contact with persons in the community
may be limited as necessary to achieve the goal of total monitoring, consistent
with this subpart.

Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

(d) Application. Any inmate (as defined in 28 CFR § 500.1(c)) meeting criteria
prescribed by this subpart may be designated to a CMU.

(e) Relationship to other regulations. The regulations in this subpart supersede
and control to the extent they conflict with, are inconsistent with, or impose
greater limitations than the regulations in this part, or any other regulations in
this chapter, except 28 CFR part 501.

The CMU is established to house inmates who, due to their current offense of conviction, offense
conduct, or other verified information, require increased monitoring of communications with
persons in the community to protect the safety, security, and orderly operation of Bureau
facilities, and protect the public.

CMU designation is non-punitive and may be appropriate for any inmate meeting the referral
criteria in Section 2.

pro}
2
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 17 of 46

a. Program Objectives. The expected results of this program are:

Inmates who meet the criteria for designation to a CMU will be
referred for redesignation.

CMU inmates will be monitored and redesignated when
appropriate.

Safe and orderly environments at institutions will be enhanced
by the operation of CMUs.

Increased monitoring of communications with persons in the
community will protect the safety, security, and good order of
institutions, staff, inmates, and the public.

Inmates designated to a CMU will be provided due process as
described in this policy.

b. Pretrial/Holdover/Detainee Procedures. This Program Statement applies to all inmates.
2. REFERRAL SOURCES

Designation to a CMU may be considered for any inmate whose interaction with persons in the
community requires greater management to ensure the safety, security, or orderly operation of
Bureau facilities, or protection of the public. Referrals may come from any source, such as, but
not limited to, the following:

Counter Terrorism Unit (CTU) communication monitoring and
intelligence gathering.

The Designation and Sentence Computation Center (DSCC), as
part of the initial and re-designation processes.

Individual institutions or regional offices, based upon an
inmate’s behavior or activities.

Recommendations from other law enforcement agencies or courts.

3. DESIGNATION PROCEDURES
§ 540.202 Designation procedures.
Inmates may be designated to CMUs only according to the following procedures:

(a) Initial consideration. Initial consideration of inmates for CMU designation
begins when the Bureau becomes aware of information relevant to the criteria
described in § 540.201.

b. Referral. Designations to a CMU are coordinated by the Counter Terrorism Unit (CTU).
The CTU reviews the following information:

Pre~Sentence Investigation Report (PSR).
Judgment in a Criminal Case (J&C).
Statement of Reasons (SOR).

pro}
3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 18 of 46

DHO reports relevant to referral, such as
communication-related misconduct.

Relevant SIS reports, PC investigations, etc.

Memos, letters, etc., from courts, United States Attorneys’
Offices, law enforcement officials, etc., relating to the
referral.

Any other information or intelligence related to the referral.

CTU staff may draw upon sensitive information and the expertise of other law enforcement and
intelligence agencies during the CMU review process.

All material utilized during the review and referral process is ordinarily delivered to recipients in
electronic format, except classified material that must be handled in accordance with prescribed
handling procedures.

c. Review. The CTU completes the necessary CMU referral documentation, including the Notice
to Inmate of Transfer to a Communications Management Unit (BP-A0944), and forwards a
copy to the Office of General Counsel (OGC) for review.

d. Decision. After OGC completes its review of the referral, the packet is returned to the CTU,
which then forwards it to the Assistant Director, Correctional Programs Division (CPD).

e. Assistant Director Authority

§ 540.202(b) Assistant Director authority. The Bureau’s Assistant Director,
Correctional Programs Division, has authority to approve CMU designations. The
Assistant Director’s decision must be based on a review of the evidence, and a
conclusion that the inmate’s designation to a CMU is necessary to ensure the
safety, security, and orderly operation of correctional facilities, or protection of
the public.

Only the Assistant Director (or acting Assistant Director), Correctional Programs Division, has
the authority to designate an inmate to a CMU. CMU designation approval authority may not be
delegated below this level.

f. Designation Criteria
§ 540.201 Designation criteria.
Inmates may be designated to a CMU if evidence of the following criteria exists:

(a) The inmate’s current offense(s) of conviction, or offense conduct, included
association, communication, or involvement, related to international or domestic

pro}
4
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 19 of 46

terrorism;

(b) The inmate’s current offense(s) of conviction, offense conduct, or activity
while incarcerated, indicates a substantial likelihood that the inmate will
encourage, coordinate, facilitate, or otherwise act in furtherance of illegal activity
through communication with persons in the community;

(c) The inmate has attempted, or indicates a substantial likelihood that the
inmate will contact victims of the inmate’s current offense(s) of conviction;

(d) The inmate committed prohibited activity related to misuse or abuse of
approved communication methods while incarcerated; or

(e) There is any other substantiated/credible evidence of a potential threat to the
safe, secure, and orderly operation of prison facilities, or protection of the public,
as a result of the inmate’s communication with persons in the community.

Approval or denial by the Assistant Director, CPD, is reported to the CTU. The CTU then
notifies a Designator at the DSCC, who notes the decision in SENTRY on the inmate’s “CIM
Clearance and Separatee Data,” and also loads the initial designation or redesignation. Once the
designation is loaded into SENTRY, movement of the inmate through the prisoner transportation
system can be initiated.

g. Notice to CMU Inmates. Upon arrival at the designated CMU, inmates are provided the
form BP-A0944, Notice to Inmate of Transfer to a Communications Management Unit, from
the facility's Warden as follows:

§ 540.202(c) Written notice. Upon arrival at the designated CMU, inmates will
receive written notice from the facility's Warden explaining that:

(1) Designation to a CMU allows greater Bureau staff management of
communication with persons in the community through complete monitoring of
telephone use, written correspondence, and visiting. The volume, frequency, and
methods of CMU inmate contact with persons in the community may be limited as
necessary to achieve the goal of total monitoring, consistent with this subpart;

(2) General conditions of confinement in the CMU may also be limited as
necessary to provide greater management of communications;

(3) Designation to the CMU is not punitive and, by itself, has no effect on the
length of the inmate’s incarceration. Inmates in CMUs continue to earn sentence

pro}
5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 20 of 46

credit in accordance with the law and Bureau policy;

(4) Designation to the CMU follows the Assistant Director’s decision that such
placement is necessary for the safe, secure, and orderly operation of Bureau
institutions, or protection of the public. The inmate will be provided an
explanation of the decision in sufficient detail, unless the Assistant Director
determines that providing specific information would jeopardize the safety,
security, and orderly operation of correctional facilities, or protection of the
public;

(5) Continued designation to the CMU will be reviewed regularly by the inmate’s
Unit Team under circumstances providing the inmate notice and an opportunity
to be heard, in accordance with the Bureau's policy on Classification and
Program Review of Inmates;

(6) The inmate may challenge the CMU designation decision, and any aspect of
confinement therein, through the Bureau’s administrative remedy program.

4. CENTRAL INMATE MONITORING (CIM) ASSIGNMENTS

CIM assignments regarding CMU candidates are finalized before assignment to a specific CMU.
This ensures the most appropriate placement of each CMU inmate. Inmates who are CIM
“separatees” for any reason may not be housed in the same CMU housing unit.

5. CONDITIONS OF CONFINEMENT

All Federal regulations (rules) apply to CMU inmates and cannot be waived. Additionally, all
Bureau of Prisons policies and national directives apply to inmates in CMUs unless specifically
provided differently in this policy. Waivers from any Bureau policy or national directive must be
processed according to the Program Statement Directives Management Manual.

a. Minimum Conditions. Except as provided above, minimum conditions of confinement for
CMU inmates are as follows and in accordance with the Program Statement Occupational
Safety, Environmental Compliance, and Fire Protection, and other policies referenced in this
Program Statement.

(1) Environment. Living quarters are well ventilated, adequately lighted, appropriately heated,
and maintained in a sanitary condition.

(2) Cell Assignments. Living quarters ordinarily house only the number of occupants for which
they are designed. The Warden, however, may authorize additional occupants as long as
adequate standards can be maintained. The unit contains cells dedicated to segregated housing

pro}
6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 21 of 46

for inmates being placed in administrative detention or disciplinary segregation status.

(3) Bedding. Inmates receive a mattress, blankets, a pillow, and linens for sleeping. They have
opportunities to exchange linens.

(4) Clothing. Inmates receive adequate institution clothing, including footwear. They have
opportunities to exchange clothing or have it washed.

(5) Personal Hygiene. Inmates have access to a wash basin and toilet. They receive personal
hygiene items. Showers are available daily. Inmates have access to hair care services.

(6) Meals. Inmates receive nutritionally adequate meals provided by the institution.

(7) Education/Recreation. National education policies are implemented. Inmates have access
to library services per 28 CFR part 544, and the Program Statements Education, Training, and
Leisure Time Program Standards, and Recreation Programs, Inmate.

Inmates are ordinarily permitted to leave their cells and recreate daily during regular institution
hours of operation as directed by the Warden, except during counts.

Ordinarily, outdoor exercise areas are available for inmate use, weather and resources permitting.
These areas will be available to inmates unless compelling security or safety reasons dictate
otherwise. Inmates are provided various passive and active recreational activities in accordance
with institution procedures, as well as hobbycraft opportunities. Televisions are available in unit
common areas. Movies are shown using closed-circuit televisions.

(8) Personal Property. Inmates may have reasonable amounts of personal property. Personal
property may be limited for reasons of fire safety, sanitation, or available space.

(9) Commissary. Inmates have access to the commissary similar to the institution general
population, as determined by the Warden.

(10) Legal Activities. Inmates may perform legal activities per 28 CFR part 543, and the
Program Statement Legal Activities, Inmate. The use of assistants by attorneys to perform legal

tasks, as provided in the Program Statement Legal Activities, Inmate, applies to inmates in the
CMU.

(11) Religion. Inmates may pursue religious beliefs and practices per 28 CFR part 548, and the
Program Statement Religious Beliefs and Practices.

(12) Medical Care. Health Services staff provide sick call in the unit. Medications will also be
delivered and administered in the unit. Specialized services may be provided in the institution’s
main health services units, under conditions that ensure inmates’ lack of contact with non-CMU

pro}
7
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 22 of 46

inmates. Emergency medical care is available either at the institution or from the community.

(13) Mental Health Care. For newly committed inmates, a Psychology Services initial intake
evaluation is completed within 14 calendar days of the inmate’s arrival at the institution. For
inmates transferring from another Bureau institution, a transfer intake screening is completed
within 30 calendar days of the inmate’s arrival at the institution. In addition, if an inmate has been
out of the institution for more than 30 continuous calendar days, e.g. hospitalized in the
community for an extended period of time, returning from a lengthy federal or state writ, a
Transfer Intake Screening is completed within 30 calendar days of the inmates return to the
institution.

(14) Sanitation. CMU inmates are responsible for sanitation in their living areas.

(15) Work Assignments. Work assignments include orderlies for unit sanitation, food service,
and recreation, and are assigned by the Unit Team.

b. Admission and Orientation/Classification and Reviews. Inmates will participate in an
institution and unit admission and orientation (A&O) program as outlined in the policy on A&O.
The goal of the CMU A&O program is to provide inmates with information regarding institution
operations and program availability. Classification and reviews of CMU inmates occur per the
Program Statement Classification and Program Review of Inmates.

c. Contact With Persons in the Community. The purpose of the CMU is to provide increased
monitoring of communications of assigned inmates. By operating a self-contained housing unit,
staff regulate and monitor all communications between inmates and persons in the community.
Contact between CMU inmates and persons in the community occurs according to the Program
Statement Visiting Regulations, with necessary adjustments indicated herein. Privileged
attorney-client communications are not monitored, consistent with the Program Statements Legal
Activities, Inmate and Visiting Regulations.

(1) Written Correspondence Limitations
§ 540.203 Written correspondence limitations.

(a) General correspondence. General written correspondence as defined by Part
540, may be limited to six pieces of paper (not larger than 8.5 x 11 inches),
double-sided writing permitted, once per calendar week, to and from a single
recipient at the discretion of the Warden, except as stated in (c) below. This
correspondence is subject to staff inspection for contraband and for content.

Incoming and outgoing written general correspondence is ordinarily reviewed by CTU staff before
delivery to the inmate or further processing to the post office. All foreign-language
pro}
8

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 23 of 46

correspondence is translated before delivery to the inmate or further processing to the post office.

Unless specifically restricted, inmates will ordinarily be allowed to communicate through general
correspondence consistent with the Program Statement Correspondence. However, the Warden
may impose limitations based on safety and security needs of the institution.

(b) Special mail.

(1) Special mail, as defined in this part, is limited to privileged communication
with the inmate’s attorney.

(2) All such correspondence is subject to staff inspection in the inmate’s
presence for contraband and to ensure its qualification as _ privileged
communication with the inmate’s attorney. Inmates may not seal such outgoing
mail before giving it to staff for processing. After inspection for contraband, the
inmate must then seal the approved outgoing mail material in the presence of
staff and immediately give the sealed material to the observing staff for further
processing.

(c) Frequency and volume limitations. Unless the quantity to be processed
becomes unreasonable or the inmate abuses or violates these regulations, there
is no frequency or volume limitation on written correspondence with the
following entities:

(1) U.S. courts;

(2) Federal judges;

(3) U.S. Attorney’s Offices;

(4) Members of U.S. Congress;

(5) The Bureau of Prisons;

(6) Other federal law enforcement entities; or

(7) The inmate’s attorney (privileged communications only).

Only privileged communication with the inmate’s attorney will be handled as special mail. All
other types of correspondence do not receive special handling and will be treated as general
correspondence. This includes, but is not limited to, media representatives and those entities
listed in (c) above.

pro}
9

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 24 of 46

(d) Electronic messaging may be limited to two messages, per calendar week, to
and from a single recipient at the discretion of the Warden.

CMU inmates are permitted electronic messaging where available, but can be limited in frequency
and volume as indicated above. Additionally, the policy on TRULINCS electronic messaging
applies to inmates in the CMU.

Incoming and outgoing electronic messaging is ordinarily reviewed by CTU staff before delivery
to the immate or further processing to the electronic post office. All foreign-language
correspondence is translated before delivery to the imate or further processing to the electronic
post office.

(2) Telephone Communication Limitations
§ 540.204 Telephone communication limitations.

(a) Monitored telephone communication may be limited to immediate family
members only. The frequency and duration of telephone communication may
also be limited to three connected calls per calendar month, lasting no longer
than 15 minutes. The Warden may require such communication to be in English,
or translated by an approved interpreter.

Telephone communications between inmates and persons in the community (except properly
placed, unmonitored legal calls) are:

Conducted using monitored ITS phone lines.
Ordinarily live-monitored by CTU staff.
Subject to recording.

Translated for foreign-language conversations.

Unless specifically restricted, inmates will be allowed two 15-minute monitored telephone calls
per week. Calls may be placed Monday through Friday, except holidays, between 8:00 a.m. and
8:00 p.m., local time. On Sundays and holidays, telephone calls may be placed between 8:00 a.m.
and 2:30 p.m., local time. No telephone calls will be permitted on Saturdays.

(b) Unmonitored telephone communication is limited to privileged
communication with the inmate’s attorney. Unmonitored privileged telephone
communication with the inmate’s attorney is permitted as necessary in
furtherance of active litigation, after establishing that communication with the
verified attorney by confidential correspondence or visiting, or monitored
telephone use, is not adequate due to an urgent or impending deadline.

(3) Visiting Limitations

pro}
10

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 25 of 46

§ 540.205 Visiting limitations.

(a) Regular visiting may be limited to immediate family members. The frequency
and duration of regular visiting may also be limited to four one-hour visits each
calendar month. The number of visitors permitted during any visit is within the
Warden’s discretion. Such visits must occur through no-contact visiting
facilities.

(1) Regular visits may be simultaneously monitored and recorded, both visually
and auditorily, either in person or electronically.

(2) The Warden may require such visits to be conducted in English, or
simultaneously translated by an approved interpreter.

(b) Attorney visiting is limited to attorney-client privileged communication as
provided in this part. These visits may be visually, but not auditorily, monitored.
Regulations and policies previously established under 28 CFR part 543 are
applicable.

(c) For convicted inmates (as defined in 28 CFR part 551), regulations and
policies previously established under 28 CFR part 543 are applicable.

Visiting between inmates and persons in the community (except properly scheduled, unmonitored
legal visits) is:

Conducted using non-contact facilities (i.e., secure
partitioned rooms, telephone voice contact).

Ordinarily live-monitored by CTU staff.

Subject to recording.

Translated for foreign-language conversations.
Inmates will ordinarily be allowed up to eight hours of visiting time per month. Visits may be
scheduled in increments up to four hours at the discretion of the institution. No single visit

(visiting day) may be scheduled for a period longer than four hours. Visits will be permitted

Sunday through Friday, during regular institution visiting hours. Visits may be scheduled on
Federal holidays; however, no visits will be scheduled on Saturdays.

6. REDESIGNATION

a. Redesignation Criteria. Reviews for continuing CMU designation are done in a manner
consistent with sound correctional judgment and security threat management practices. Unit
Team staff, in conjunction with the CTU, review the status of an inmate in a CMU to determine
the inmate’s readiness for transfer. The decision to transfer reflects the Unit Team and CTU’s
pro}

11
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 26 of 46

judgment that the inmate can function in another facility in a manner in which he/she is not likely
to be a threat to others, or to the institution’s orderly operation. CTU staff may draw upon
sensitive information and the expertise of other law enforcement and intelligence agencies during
the review process.

Review of inmates for continued CMU designation will be conducted by the Unit Team in
connection with regularly scheduled program reviews. Inmates are provided at least 48 hours
prior notice of scheduled program reviews, are expected to attend, and can personally raise
questions and concerns with Unit Team regarding their placement in the CMU.

In determining whether continued CMU placement is necessary, the Unit Team will consider
whether the original reasons for CMU placement still exist, including whether:

The inmate’s current offense(s) of conviction, or offense
conduct, included association, communication, or involvement,
related to international or domestic terrorism.

The inmate’s current offense(s) of conviction, offense
conduct, or activity while incarcerated, indicates a propensity
to encourage, coordinate, facilitate, or otherwise act in
furtherance of illegal activity through communication with
persons in the community.

The inmate has attempted, or indicates a propensity, to
contact victims of his/her current offense(s) of conviction.

The inmate committed prohibited activity related to
misuse/abuse of approved communication methods while
incarcerated.

There is any other evidence of a potential threat to the safe,
secure, and orderly operation of prison facilities, or protection
of the public, as a result of the inmate’s unmonitored
communication with persons in the community.

Additional information to be considered includes whether the inmate can safely function in a less
restrictive unit without posing a risk to institutional security and good order, posing a risk to the
safety and security of staff, inmates, or others, including the inmate him-/herself, or posing a risk

to public safety. Ultimately, it must be staff's assessment that the inmate does not require the
degree of monitoring and controls afforded at a CMU.

Unit Team staff forward their recommendations to the Warden. With the concurrence of the
Warden, recommendations are then forwarded to the Bureau’s Counter Terrorism Unit (CTU) for
review of individual inmate cases. The CTU forwards the recommendation to the Assistant
Director, Correctional Programs Division (CPD). The Assistant Director, Correctional Programs
Division, has final authority to approve an inmate’s redesignation from a CMU.

proj
12
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 27 of 46

Only the Assistant Director (or acting Assistant Director), Correctional Programs Division, has
the authority to redesignate an inmate from a CMU. CMU redesignation approval authority may
not be delegated below this level.

All material utilized during the review and referral process is ordinarily delivered to recipients in
electronic format, except classified material that must be handled in accordance with the
prescribed handling procedures.

Inmates denied re-designation from a CMU are notified in writing by the Unit Team of the
reason(s) for continued CMU designation. Inmates not satisfied with the re-designation decision,
or any other aspect of confinement in the CMU, can appeal the decision or situation through the
administrative remedy program. The inmate’s Unit Team can provide the necessary form(s).

Once redesignation from a CMU is approved, CTU staff prepare a referral packet for the DSCC.
The packet contains:

Request for Redesignation Memorandum (drafted by the CTU).
Approval memo signed by the Assistant Director, Correctional
Programs Division.

Inmates approved for transfer from a CMU are ordinarily redesignated to the general population
in the institution where the CMU is located, for a period of no less than 6 months, as a step-down
process from the CMU, if they meet security and custody classification requirements for a
medium security facility.

Inmates requiring placement in a high security institution are ordinarily redesignated to an
appropriate facility for no less than 6 months, as a step-down process from the CMU.

Approval or denial by the Assistant Director, CPD, is reported to the CTU. The CTU then
notifies a Designator at the DSCC, who notes the decision in SENTRY on the inmate’s “CIM
Clearance and Separatee Data,” and also loads the initial designation or redesignation.

During the initial 6-month step-down period, the inmate’s communications continue to be
monitored by the CTU.

Should the inmate continue to program appropriately after transfer from a CMU, he/she can be
considered eligible for transfer to another appropriate security level facility.

7. INMATE APPEAL OF TRANSFER TO A CMU

Inmates appeal their transfer to a CMU through the Bureau’s Administrative Remedy Program,
28 C.F.R. §§ 542.10 through 542.19.

8. INSTITUTION SUPPLEMENT

pro}
13
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 28 of 46

Each institution with a CMU must develop an Institution Supplement that addresses local
operations and procedures. The Institution Supplement is reviewed for legal sufficiency by
Regional Counsel before implementation.

9. AGENCY ACA ACCREDITATION PROVISIONS

American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4-4287, 4-4288, 4-4290, 4-4295, 4-4296, 4-4297, 4-4299, 4-4300, 4-4301, 4-4305, 4-4428

American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-2A-28, 4-ALDF-2A-30, 4-ALDF-2A-31, 4-ALDF-5A-01

American Correctional Association Standards for Administration of Correctional Agencies, 2”
Edition: 2-CO-4B-03, 2-CO-4B-04, 2-C0-4E-01, 2-CO-4F-01

REFERENCES

Program Statements

P1221.66 Directives Management Manual (7/21/98)

P1315.07 Legal Activities, Inmate (11/5/99)

P1330.18 Administrative Remedy Program (1/6/14)

P1600.09 Occupational Safety, Environmental Compliance, and Fire Protection (10/31/07)
P5100.08 Inmate Security Designation and Custody Classification (9/12/06)

P5180.05 Central Inmate Monitoring System (12/31/07)

P5230.05 Grooming (11/4/96)

P5264.08 Inmate Telephone Regulations (1/24/08)

P5265.13. Trust Fund Limited Inmate Computer System (TRULINCS) — Electronic Messaging
(2/19/09)

P5265.14 Correspondence (4/5/11)
P5267.08 Visiting Regulations (5/11/06)
P5270.09 Inmate Discipline Program (7/8/11)
P5270.10 Special Housing Units (7/29/11)
pro;

14
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
P5290.14
P5300.21
P5322.13
P5360.09
P5370.11
P5521.05
P5580.08
P5803.08
P6031.04
P6340.04

Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 29 of 46

Admission and Orientation Program (4/3/03)

Education, Training and Leisure Time Program Standards (2/18/02)
Inmate Classification and Program Review (5/16/14)

Religious Beliefs and Practices (12/31/04)

Recreation Programs, Inmate (6/28/08)

Searches of Housing Units, Inmates, and Inmate Work Areas (6/30/97)
Personal Property, Inmate (8/22/11)

Progress Reports (2/27/14)

Patient Care (6/3/14)

Psychiatric Services (1/15/05)

BOP Forms

BP-A0944

Notice to Inmate of Transfer to a Communications Management Unit

Records Retention Requirements

Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

pro}
15

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
E35 Exxbides 1b v-tocs‘c Soganssment 79 Filed 10/01/19 Page 30 of 46

3168 |

Federal Register/Vol. 80, No. 14/ Thursday, January 22, 2015/Rules and Regulations

 

209; fax: (972) 248-3321; Internet: http://mu-
Zaircraft.com.

....(4)-You may view-this.service information
at the FAA, Small Airplane Directorate, 901
Locust, Kansas City, Missouri 64106. For
information on the availability of this
material at the FAA, call (816) 329-4148.

(5) You may view this service information
that is incorporated by reference at the
National Archives and Records
Administration (NARA). For information on
the availability of this material at NARA, call
202~741~-6030, or go to: hitp://
www.archives.gov/federal-register/cfr/ibr-
Jocations.html.

Issued in Kansas City, Missouri, on
December 30, 2014.
Robert Busts, ~ ~

Acting Manager, Small Airplane Directorate,
Aircraft Certification Service.

(FR Doc. 2015-00007 Filed 1-21-15; 8:45 am]
BILLING CODE 4910-13-P

 

 

DEPARTMENT OF JUSTICE

Bureau of Prisons

28 CFR Part 540

[BOP Docket No. 1148~F]

RIN 1120-AB48

Communications Management Units

AGENCY: Bureau of Prisons, Justice.
ACTION: Final rule.

 

SUMMARY: In this document, the Bureau
of Prisons (Bureau) finalizes regulations
that establish and describe
Communications Management Units
(CMUs) by regulation. The CMUs
regulations serve to detail the specific
restrictions that may be imposed in the
CMUs in a way that current regulations
authorize but do not detail. CMUs are
designed to provide an inmate housing
unit environment that enables staff
monitoring of all communications
between inmates in a Communications
Management Unit (CMU) and persons in
the community. The ability to monitor
such communication is necessary to
ensure the safety, security, and orderly
operation of correctional facilities, and
protection of the public. These
regulations represent a ‘‘floor’’ beneath
which communications cannot be
further restricted. The Bureau currently
operates CMUs in two of its facilities.
This rule clarifies existing Bureau
practices with respect to CMUs.

DATES: This rule is effective on February
23, 2015.

FOR FURTHER INFORMATION CONTACT:
Sarah Qureshi, Office of General
Counsel, Bureau of Prisons, phone (202)
307-2105.

’ SUPPLEMENTARY INFORMATION: This final

rule codifies and describes the Bureau’s

procedures for designating inmates to,

and limiting communication within, its

’ CMUs. Currenily, the Bureau operates

two GMUs, separately located at the
Federal Correctional Complex (FCC),
Terre Haute, Indiana (established in
December 2006), and the United States
Penitentiary (USP), Marion, Dlinois
(established in March 2008). A proposed
tule was published on April 6, 2010 (75
FR 17324). We received 733 comments
during the 2010 comment period. We
later reopened the comment period on
March 10, 2014, for 15 days (79 FR

~-13283). We received an additional 443°"

comments during the 2014 comment
period. Similar issues were raised by
most of the commenters. We respond
below to the issues raised.

Designation to a CMU Is Not
Discriminatory or Retaliatory

Several commenters felt that there
exists in CMUs an “‘overrepresentation
of Muslim and political prisoners,
showing that CMUs are not designed for
legitimate purposes, but rather to
discriminate and remove and isolate
politically active members of society.”

The Bureau does not use religion or
political affiliation as a criterion for
designation to CMUs. 28 CFR 551.90
states the Bureau’s non-discrimination
policy: “Bureau staff shall not
discriminate against inmates on the
basis of race, religion, national origin,
sex, disability, or political belief. This
includes the making of administrative
decisions and providing access to work,
housing and programs.” Further,

§ 540.201, which describes the
designation criteria, must be read in
tandem with § 540.202, particularly
subparagraph (b), which states that after
the Bureau becomes aware of one or
more of the criteria described in

§ 540.201, the Bureau’s Assistant
Director for the Correctional Programs
Division must conduct a review of the
evidence found and make a finding that
designation to the CMU is necessary to
ensure the safety, security, and orderly
operation of correctional facilities or
protection of the public. An inmate
cannot, therefore, be designated to a
CMU based upon religious or political
affiliation, both because neither are part
of the stated criteria, and because it is
also necessary to have credible evidence
of a threat to the safety, security, and
good order of the institution or
protection of the public to support
designation to a CMU.

Instead, an important category of
inmates that might be designated to a
CMU is inmates whose current
offense{s} of conviction, or offense

conduct, included association,
communication, or involvement, related
to international-or domestic terrorism: ~~
Past behaviors of terrorist inmates
provide sufficient grounds to suggest a
substantial risk that they may inspire or
incite terrorist-related activity,
especially if ideas for or plans to incite
terrorist-related activity are
communicated to groups willing to
engage in or to provide equipment or
logistics to facilitate terrorist-related
activity. The potential ramifications of
this activity outweigh the inmate’s
interest in unlimited communication
with persons in the community.
Communication related to terrorist-
related activity can occur in codes that
are difficult to detect and extremely
time-consuming to interpret. Inmates
involved in such communication, and
other persons involved or linked to
terrorist-related activities, take on an
exalted status with other like-minded
individuals. Their communications
acquire a special level of inspirational
significance for those who are already
predisposed to these views, causing a
substantial risk that such recipients of
their communications will be incited to
unlawful terrorist-related activity.

The danger of coded messages from
prisoners has been recognized by the
courts. See Turner v. Safley, 482 U.S.
78, 93 (1987) (“In any event, prisoners
could easily write in jargon or codes to
preveat detection of their real
messages.”); United States v. Salameh,
152 F.3d 88, 108 (2nd Cir. 1998)
(‘Because Ajaj was in jail and his
telephone calls were monitored, Ajaj
and Yousef spoke in code when
discussing the bomb plot.’’); United
States v. Johnson, 223 F.3d 665, 673
(7th. Cir. 2000) (“And we know that
anyone who has access to a telephone
or is permitted to receive visitors may
be able to transmit a lethal message in
code.”); United States v. Hammoud, 381
F.3d 316, 334 (4th Cir. 2004} (“A
conversation that seems innocuous on
one day may later turn out to be of great
significance, particularly if the
individuals are talking in code.”);
United States v. Moncivais, 401 F.3d
751, 757 (6th Cir. 2005) (noting that
seemingly nonsensical conversations
could be in code and interpreted as
indicative of drug dealing activity).
Also, an Al Qaeda training manual
contains the following advice regarding
communications from prison: ‘“Take
advantage of visits to communicate with
brothers outside prison and exchange
information that may be helpful to them
in their work outside prison. The
importance of mastering the art of
hiding messages is self-evident here.”
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 31 of 46

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

3169

 

There have been cases of imprisoned
terrorists communicating with their
~ followers regarding future terrorist ~~~
activity. For example, after El Sayyid
Nosair assassinated Rabbi Kahane, he
was placed in Rikers Island, where “he
began to receive a steady stream of
visitors, most regularly his cousin El-
Gabrowny, and also Abouhalima,
Salameh, and Ayyad. During these
visits, as‘well as subsequent visits once
Nosair was at Attica, Nosair suggested
numerous terrorist operations, including
the murders of the judge who sentenced
him and of Dov Hikind, a New York
City Assemblyman, and chided his

visitors for doing nothing to further the--~

jihad against the oppressors. Nosair also
tape recorded messages while in
custody. . .” United States v. Rahman,
189 F.3d 88, 105—06 (2d Cir. 1999}.
Imprisoned, Sheikh Abdel Rahman had
urged his followers to wage jihad to
obtain his release. Violent attacks and
murders followed. United States v.
Sattar, 314 F.Supp.2d 279, 288-89
(S.D.N.Y. 2004).

To minimize the risk of terrorist-
related communication and other
similar dangerous communication to or
from inmates in Bureau custody, this
regulation clarifies the Bureau’s current
authority to limit and monitor the
communication of inmates in CMUs to
immediate family members, U.S. Courts,
federal judges, U.S. Attorney’s Offices,
Members of U.S. Congress, the Bureau,
other federal law enforcement entities,
and the inmate’s attorney. The Bureau
allows communication with these
individuals to help inmates maintain
family ties, and protect inmates’ access
to courts and other government officials.
This permits inmates to raise issues
related to their incarceration or their
conditions of confinement, while
minimizing potential internal or
external threats.

The presence of Muslim inmates in
CMUs does not indicate discrimination,
especially given the alternative
explanations for designation of inmates
to the CMU in § 540.201. In Ashcroft v.
Iqbal, 129 S.Ct. 1937 (2009), the
plaintiffs alleged that former FBI
Director Mueller and Attorney General
Asbcroft engaged in “invidious
discrimination” against Muslims
because the FBI “arrested and detained
thousands of Arab Muslim men”
following the 9/11 attacks. Igbal, 129
S.Ct. at 1951. “Taken as true, the Court
found these allegations are consistent”
with Plaintiffs’ claim that the men were
detained “‘because of their race, religion,
or national origin. But given more likely
explanations, they do not plausibly
establish this purpose.” Id. In particular,
the Court found that the “obvious

alternative explanation’’ for the arrests
was that they were a response to

legitimate security concerns following” ~~

the 9/11 attacks. Id. As the Court
concluded, in the face of this
explanation, “the purposeful, invidious
discrimination respondent asks us to
infer. . . is not a plausible conclusion.”
Id. at 1951-1952.

The Bureau, acting on a case-by-case
basis, may designate an inmate to a
CMU for heightened monitoring for any
of the reasons articulated in § 540.201.
This valid legitimate penological
purpose negates a claim of a Bureau-
wide conspiracy to discriminate against
Muslims: wenn Ponce

Assignment to a CMU With Notice
Upon Arrival Does Not Violate the Due
Process Clause

Several commenters, either inmates in
CMUs or friends or relatives of inmates
in CMUs, stated that the inmates were
placed there without prior notice, and
that such placement is in violation of
the Due Process Clause of the Fifth
Amendment of the United States
Constitution.

Written notice. As indicated in the
proposed rule, upon arrival at the
designated CMU, inmates receive
written notice from the Warden of the
facility in which the CMU exists of the
inmate’s placement. The written notice
explains that:

(1) Designation to a CMU allows
greater Bureau staff management of
communication with persons in the
community through complete
monitoring of telephone use, written
correspondence, and visiting. The
volume, frequency, and methods of
CMU inmate contact with persons in the
community may be limited as necessary
to achieve the goal of total monitoring,
consistent with this subpart;

(2) General conditions of confinement
in the CMU may also be limited as
necessary to provide greater
management of communications;

(3) Designation to the CMU is not
punitive and, by itself, has no effect on
the length of the inmate’s incarceration.
Inmates in CMUs continue to earn
sentence credit in accordance with the
law and Bureau policy;

(4) Designation to the CMU follows
the Assistant Director’s decision that
such placement is necessary for the safe,
secure, and orderly operation of Bureau
institutions, or protection of the public.
The inmate will be provided an
explanation of the decision in sufficient
detail, unless the Assistant Director
determines that providing specific
information would jeopardize the safety,
security, and orderly operation of

correctional facilities, and/or protection
of the public;

(5) Continued designation to the CMU
will be reviewed regularly by the
inmate’s Unit Team under
circumstances providing the inmate
notice and an opportunity to be heard,
in accordance with the Bureau’s policy
on Classification and Program Review of
Inmates; and

(6) The inmate may challenge the
CMU designation decision, and any
aspect of confinement therein, through
the Bureau’s administrative remedy
program.

Through the written notice, inmates

. are informed. that .designation.to-the----.--..------

CMU follows the Assistant Director’s
decision that such placement is
necessary for the safe, secure, and
orderly operation of Bureau institutions,
or protection of the public. The inmate
is provided an explanation of the
decision in sufficient detail, unless
providing specific information would
jeopardize the safety, security, or
orderly operation of the facility, or
protection of the public.

Continued placement in CMUs may
not be necessary and will be reviewed
regularly by the inmate’s Unit Team, as
described above. Conditions may
change and allow inmates to be
transferred out of the CMUs. For
instance, an inmate’s behavior and
conduct may change. Another example
of an altered circumstance is that the
heightened security risk or threat to the
safety, security and good order of the
institution or protection of the public
may have changed in some way. For
instance, if an inmate communicates
about the possibility of a disruption at
a particular public event, and the event
timeframe passes, the security threat
may be diminished.

The requirements of due process. The
due process clause protects persons
against deprivations of “life, liberty or
property without due process of law.”
U.S. Const. Amend. V. A
constitutionally-protected liberty
interest can arise under the Constitution
itself or be created by the State.

If a court were to conclude that
inmates had a constitutionally-protected
liberty interest in avoiding transfer to a
CMU, the process that would have to be
afforded an inmate would depend on
the particular situation’s demands.
Morrissey v. Brewer, 408 U.S. 471, 481
(1972) (stating that the requirements are
“flexible’’). Determining what
procedural due process demands in a
given situation requires balancing of
three factors. Mathews v. Eldridge, 424
U.S. 319 (1976). They are: (1) The
private interest affected; (2) the risk of
erroneous deprivation of a liberty
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 32 of 46

3176

Federal Register / Vol. 80, No. 14/ Thursday, January 22, 2015/Rules and Regulations

 

interest as a result of procedures used,
and the probable value, if any, of any

~ alternative safeguards; and (3)the"—~
government’s interest. Id. at 335.

No private liberty interest is affected. —

An inmate’s liberty interest in avoiding
conditions of confinement can arise
from the Constitution itself. Vitek v.
Jones, 445 U.S. 480, 493-94 (1980)
(finding liberty interest in avoiding
psychiatric treatment against an
pomate’s will). However, the
Constitution does not give rise toa
liberty interest in avoiding a transfer to
an institution that is “much more
disagreeable than another.” Meachum v.

.Fano, 427 U.S. 215, 225-(1976);-see-also-—

Wilkinson v. Austin, 545 U.S. 209, 221—
22 {2005}. This includes institutions
with “more severe rules” as long as the
inmate is still within the normal limits
or range of custody authorized by the
conviction. Id. “Transfers between
institutions. . are made for a variety
of reasons and often involve no more
than informed predictions as to what
would best serve institutional security
or the safety and welfare of the inmate.”
Meachum, 427 U.S. at 225.

Since the Constitution does not give
rise to a liberty interest when the issue
is avoiding a transfer to an institution
that is less favorable or more restrictive
than another, inmates do not have a
liberty interest that should be protected
from transfer to a CMU.

In Wilkinson v. Austin, the Supreme
Court held that a liberty interest arises
when an inmate is transferred to a
maximum security prison where, among
other restrictions, “almost all human
contact is prohibited, even to the point
that conversation is not permitted from
cell to cell.” 545 U.S. 209, 223-24
(2005); id. at 224 (noting that the
inmates were placed in the facility for
indefinite duration and were
disqualified for parole consideration
during their placement). Because the
conditions imposed ‘“‘an atypical and
significant hardship,” the Court found a
state-created liberty interest in that case.
Id, at 223.

However, unlike the situation in
Wilkinson, there is no state-created °
liberty interest based upon the facts of
confinement in a CMU. Inmates are
subjected to an “atypical and significant
hardship” if the hardships are more
egregious than the “ordinary incidents
of prison life.” Sandin v. Conner, 515
U.S. 472, 484 (1995). The restrictions
imposed on inmates in CMUs are not
atypical of the ordinary incidents of
prison life. Restrictions on
communication are common and are
within the discretion of the prison
authorities to regulate. See Overton v.
Bazzetia, 539 U.S. 126, 132 (2003).

Current regulations that apply to general
population inmates allow the warden of
a particular facility to impose 7
heightened restrictions on inmates’
communications with the public. (28
CFR 540.15; § 540.43; § 540.100.)

The conditions at a CMU are not like
those at issue in Wilkinson; indeed, they
are not significantly different from the
ordinary incidents of prison life.
Inmates in the CMU operate as a general
population unit, where they participate
in all educational, recreational,
religious, unit management and work
programming within their unit.

The communications restrictions

possible in-the CMU do not rise to the----

level that implicates violation of a
liberty interest. To effectively and
efficiently allow monitoring and review
of the general correspondence
communications of inmates in CMUs,
those communications may be limited
in frequency and volume as follows:

e Written correspondence may be
limited to six (expanded from the
proposed rule limitation to three) pieces
of paper, double-sided, once per week to
and from a single recipient (in addition,
electronic messaging may be limited to
two messages, expanded from the
proposed rule limitation of one, per
calendar week, to and from a single
recipient at the discretion of the
Warden);

e Telephone communication may be
limited to three completed calls
{expanded from the proposed rule
limitation to one call) per calendar
month for up to 15 minutes; and

e Visiting may be limited to four one-
hour visits (expanded from the
proposed rule limitation of one one-
hour visit) each calendar month.

Unless the quantity to be processed
becomes unreasonable or the inmate
abuses or violates these regulations,
there is no frequency or volume
limitation on written correspondence
with the following entities: U.S. courts,
Federal judges, U.S. Attorney’s Offices,
Members of U.S. Congress, the Bureau
of Prisons, other federal law
enforcement entities, or, as stated
earlier, the inmate’s attorney
(privileged, unmonitored
coromunications only). Correspondence
with these entities is not limited under
these regulations in furtherance of
inmates’ access to courts and their
ability to defend in litigation.

Even assuming that inmates have a
liberty interest in this context, inmates
have been afforded sufficient process
and will continue to be afforded due
process by these regulations, under the
Mathews standard. Inmates are afforded
post-placement due process in the form
of written notice under § 540.202{c)

upon arrival, which includes
information on how to appeal the
designation decisions
There is little risk of erroneous
deprivation of a liberty interest. The
second factor addresses the possibility
that an inmate could be erroneously
assigned to the wrong unit. Inmates
placed in the CMU are given notice of
their transfers under the regulations
(§ 540.202(c)} and their opportunity to
appeal. The notice delineates the
specific reasons for their designation
within this program unless the Assistant
Director determines that providing the
information would jeopardize the safety,

security, and orderly operation Of mri

correctional facilities, and/or protection
of the public. If information in the
notice is inaccurate, inmates may appeal
regarding the inaccuracy of the
information contained in the notice, the
CMU designation decision, and any
other aspect of confinement therein,
through the Bureau’s administrative
remedy program. See 28 CFR 542.10—
542.19 and § 540.202(c)(6). The
procedures thus offer an inmate notice
and an opportunity to appeal the
decision. See Wilkinson, 545 U.S. at 226
(“Our procedural due process cases
have consistently observed that [notice
of the factual basis leading to
consideration for placement and a fair
opportunity for rebuttal] are among the
most important procedural mechanisms
for purposes of avoiding erroneous
deprivations.”’) This procedure allows
for the review of an inmate’s claim that
he has been erroneously placed in the
CMU. .

Further, continued designation to the
CMU is regularly reviewed by the
inmate’s Unit Team under
circumstances providing the inmate
notice and an opportunity to be heard,
in accordance with the Bureau’s policy
on Classification and Program Review of
Inmates. See id. at 227 (review 30 days
after assignment to facility “further
reduces the risk of erroneous
placement’). These procedures,
therefore, afford sufficient protection
from the risk of erroneous deprivation of
any liberty interest.

The government's interest is
significant. The final Mathews factor is
the governmental interest in placing
inmates in a CMU; this interest is a
“dominant consideration.” Wilkinson at
227. The interest of protecting the
security of the facility is a legitimate
penological interest that has been
consistently acknowledged by the
Supreme Court. Sandin v. Conner, 515
U.S. 472, 484 (1995); Block v.
Rutherford, 468 U.S. 576, 586 (1984).
Particularly, with regard to the CMUs,
the government’s interest in protecting
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 33 of 46

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

3171

 

the security of the facility and the

public is furthered by allowing the

~~ government to concentrate monitoring ~~~
resources, thereby increasing the
probability of detecting and deterring
dangerous communications and

reducing potential security issues.

By limiting the frequency and volume
of the communication to and from
inmates identified under this regulation,
the Bureau reduces the amount of
communication requiring monitoring
and review. Reducing the volume of
communications helps ensure the
Bureau’s ability to provide heightened
scrutiny in reviewing communications,

. thereby increasing both internal security -
within correctional facilities, and the
security of members of the public.

As we explained in the proposed rule,
the Bureau has determined that in the
context of inmates in CMUs, the
restrictions authorized by the CMUs
regulations are the most appropriate
means of accomplishing the Bureau's
legitimate goal and compelling interest
to ensure the safety, security, and
orderly operation of Bureau facilities,
and protection of the public. We stated
the following in the preamble to the
proposed rule:

“The CMU concept allows the Bureau
to monitor inmates for whom such
monitoring and communication limits
are necessary, whether due to a terrorist
link or otherwise, such as inmates who
have previously committed an ;
infraction related to mail tampering
from within an institution, or inmates
who may be attempting to communicate
with past or potential victims. The
ability to monitor such communication
is necessary to ensure the safety,
security, and orderly operation of
correctional facilities, and protect the
public. The volume, frequency, and
methods of CMU inmate contact with
persons in the community may be
limited as necessary to achieve the goal
of total monitoring, consistent with this
subpart.”

Restricting Inmates’ Telephone and
Visiting Privileges Does Not Violate the
Due Process Clause

Several commenters stated that CMU
restrictions on visiting and telephone
calls violate the Due Process Clause and
the rights of inmates in CMUs.

Substantive Due Process. In analyzing
whether the communication restrictions
violate substantive due process, the
proper inquiry is whether the prison
regulation or policy “is reasonably
related to legitimate penological
interests.”’ Turner v. Safley, 482 U.S. 78,
89 (1987); Overton v. Bazzetta, 539 U.S.
126, 132 (2003). Several factors are
relevant to the reasonableness inquiry;

Turner identified four factors, the first
of which has been described as the most

important: There must be a“‘valid;~~ ~~

rational connection” between the
regulation and the objective set forth to
justify it. Turner, 482 U.S. at 89; Beard
v Banks, 548 U.S. 521, 532 (2006)
(describing the particular importance of
this factor, explaining that in a given
case, the second, third, and fourth
Turner factors may “add little, one way
or another, to the first factor’s basic
logical rationale.’’).

Here, analysis of this factor
demonstrates that the regulation is
reasonably related to legitimate
interests. The regulation is designed-to
ensure the safety, security, and good
order of Bureau institutions and
protection of the public. Security of the
facility has been cited as a valid primary
interest in not permitting contact
visitation for pretrial detainees. Sandin
v. Conner, 515 U.S. 472, 484 (1995);
Block v. Rutherford, 468 U.S. 576, 586
(1984). The regulation furthers this
legitimate penological interest by
effectively monitoring the
communications of high-risk inmates.
The regulation and the penological
interest are, therefore, rationally related.

Procedural Due Process. The
limitations on telephone use and
visitation do not violate the procedural
due process rights of inmates in CMUs
because they do not implicate a
protected liberty interest. These
restrictions are ordinary incidents of
prison life. Such restrictions do not rise
to the level which the Supreme Court
has determined is outside the normal
boundaries of confinement needed to
trigger a liberty interest under the Due
Process Clause. See Vitek v. Jones, 445
U.S. 480, 493-94 (1980) (transfer to
mental hospital); Washington v. Harper,
494 U.S. 210, 221-22 (1990)
(involuntary administration of
psychotropic drugs); Wilkinson v.
Austin, 545 U.S. 209 at 224 (2005)
(indefinite transfer to solitary
confinement). Courts have recognized
that similar limitations do not threaten
a protected liberty interest. See Searcy
v. United States, 668 F.Supp.2d 113,
122 (D.D.C. 2009) (internal quotation
marks omitted) (‘An inmate has no right
to unlimited telephone use.’’’); Perez v.
Federal Bureau of Prisons, 229 Fed.
Appx. 55, 58 (3d Cir. 2007) (“(Llimits on
telephone usage are ordinary incidents
of prison confinement,” and their
restriction ‘‘do[es] not implicate a
liberty interest protected by the Due
Process Clause.”’)}.

There is also no liberty interest
protected by the Due Process Clause that
is implicated by the rules governing the
scheduling of visits or phone calls in the

CMU. In fact, not only are the CMU
restrictions well below the level

~ “necessary to trigger a liberty interest; but’ ,

they also are within the scope of
restrictions authorized by the Bureau’s
current regulations. 28 CFR 540.100 and
540.101(d) indicate that inmate
telephone use may be limited as
necessary to protect institutional
security and the safety of the public.
Further, 28 CFR 540.51(h)(2) indicates
that restrictions on contact visiting, for
example, are permitted if necessary for
security reasons. Also, the restrictions
imposed upon attorney visiting are
within the current visiting parameters:
~-As stated -in-§540:205(b); “Regulations
and policies previously established
under 28 CFR part 543 are applicable.”
However, in response to public
cormment, the final regulations provide
new limitations which would be more
consistent with the Bureau’s resources
for monitoring communications. Again,
the limitations in the regulation serve as
the minimum requirement. Further
access may be granted as resources
allow, in the discretion of Bureau staff,
on a case-by-case basis. The CMUs
regulations serve to detail the specific
restrictions which may be imposed in
the CMU in a way that current
regulations authorize but do not detail.

Restrictions on Unmonitored
Communication With Members of the
Media Are Not Unconstitutional

The regulations allow communication
with news media (via telephone or
writing) ‘‘only at the discretion of the
warden.” Several commenters argued
that this language authorized a
“complete ban on communication with
news media, a result that is
unconstitutional under existing case
law.”

First, we note that the regulations in
§ 540.203 do not restrict with whom a
CMU inmate may correspond. The only
restriction in the regulation related to
correspondence is as follows: The
regulations state that “[s]pecial mail, as
defined in Part 540, is limited to
privileged communication with the
inmate’s attorney.” § 540.203(b). This
means that any correspondence with
representatives of the news media will
be subject to the level of inspection
given to other general mail
correspondence. There will be no
unmonitored communication with news
media representatives.

Second, it is true that inmates in
CMUs may not have unmonitored
telephone communication with news
media representatives. The regulation
states that “Tujnmonitored telephone
cormmunication is limited to privileged
communication with the inmate’s
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 34 of 46

3172

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

 

attorney. Unmonitored privileged
telephone communication, with the
-~-jnmate’s-attorney is permitted as” ~~
necessary in furtherance of litigation,
after establishing that communication
with the verified attorney by
confidential correspondence or visiting,
or monitored telephone use, is not
adequate due to an urgent or impending
deadline.” § 540.204(b}.

Contrary te the commenters’
assertions, prison officials are not
required to permit and accommodate
confidential, unmonitored
communication between inmates and.
news media representatives. Previous

.. case law has not afforded-news-media--..----

any greater right of access to inmates
than that of the general public. See, e.g.,
Houchins v. KQED, 438 U.S. 1, 16
(1978) (“Neither the First Amendment
nor the Fourteenth Amendment
mandates a right of access to
government information or sources of
information within the government’s
control. . . . [T]he media have no
special right of access to the Alameda
County Jail different from or greater
than that accorded the public
generally.”); Saxbe v. Washington Post
Co., 417 U.S. 843 (1974) (upholding
regulation prohibiting face-to-face
interviews with certain inmates); Pell v.
Procunier, 417 U.S. 817 (1974)
(regulation imposing conditions for
press interviews of inmates did not
unconstitutionally interfere with rights
of inmates or the media) ; Johnson v.
Stephan, 6 F.3d 691 (10th Cir. 1993).
Rather, as made clear in these cases,
news media representatives are entitled
to no greater prisoner access than the
general public. Inmate communications
with news media representatives are
governed by regulations in 28 CFR part
540, subpart E.

The Regulation Contains No “Absolute
Ban” on Communication With Clergy,
Consular Officials, or Non-Immediate
Family Members

Some commenters stated that the
proposed regulation’s limitations on
communication with clergy and other
religious communications violate the
Religious Freedom Restoration Act, 42
U.S.C. 2000bb (2006) (hereinafter
“RFRA”); others suggested that
restrictions on visitation violated
inmates’ due process rights. These and
other commenters also stated that the
regulations impose an ‘‘absolute ban’’
on communications with clergy and
non-immediate family members. One
commenter also stated that these
regulations violate Article 36 of the
Vienna Convention on Consular
Relations (1969), which gave “consular
officers” the “right to visit a national of

the sending State who is in prison,
custody or detention, to converse and

correspond with him and to-arrange for~~

his legal representation. They shall also

~ have the right to visit any national of the

sending State who is in prison, custody
or detention. . .” The same commenter
likewise stated that the regulations
impose a “total ban” on communication
with “most family members,” citing 28
CFR 540.44(a), which defines immediate
family members as being “mother,
father, step-parents, foster parents,
brothers and sisters, spouse, and

children.”
There is no such “absolute ban’”’.

inmates-in-CMUs are not prohibited---
outright by these regulations from
communicating with clergy, consular
officials, or non-immediate family
members. These regulations represent a
“floor” beneath which coramunications
cannot be further restricted.
Communication restrictions are tailored
to the security needs presented by each
CMU inmate, on a case-by-case basis.
The regulations contain no ban on
written correspondence with these
groups, Dor any outright ban on
telephone calls or visits with these
groups, only stating that “monitored.
telephone communication may be
limited to immediate family members
only” (§ 540.204{a)}, and that “regular
visiting may be limited to immediate
family members” (§ 540.205(a))
(emphasis added), not that it will, in
fact, be so limited in every case.

Any such restrictions imposed on an
inraate’s access to clergy do not violate
RFRA. RFRA “provides that government
may substantially burden a person’s
exercise of religion only if it
demonstrates that the burden is in
furtherance of a compelling.
governmental interest, and is the least
restrictive means of furthering that
interest.” 42 U.S.C. 2000bb—1 (2006).
The interest of protecting the security of
the facility is a legitimate penological
interest that has been consistently
upheld by the Supreme Court. Sandin v.
Conner, 515 U.S. 472, 484 (1995); Block
v. Rutherford, 468 U.S. 576, 586 (1984).
The Senate Report on RFRA also
recognized security of the institution as
an interest of the “highest order.” S.
Rep. 103-111, S. Rep. No. 111, 103rd
Cong., ist Sess. 1993, 1993 U.S.C.C_A.N.
1892, 1899, 1993 WL 286695, 10 (Leg.
Hist.) The Bureau has a compelling
interest to ensure the safety, security,
and orderly operation of Bureau
facilities, and protection of the public.

Also, inmates in CMUs are provided
the services of Bureau chaplains upon
request, per 28 CFR 548.12, for religious
care and counseling, thus providing
inmates in CMUs an opportunity to

engage in communications with clergy.
As discussed below, inmates in CMUs
are permitted to engage in religious”
practices and services. Any limitation
on the access to clergy is, therefore, not
unduly restrictive and satisfies RFRA.
In comments on the restrictions on
visiting, some commenters suggested
that the restrictions violated the
inmates’ due process rights, citing
Overton v. Bazzetta, 539 U.S..126
(2003). In that case, the Supreme Court
concluded that there was no violation
even though the inmates in that case
were denied visiting in certain
circumstances because the restrictions

---were related-to penological interests-and-~--~-----~

alternatives were available. Id. at 135—
36 (noting that telephone and letter
communication were available
alternatives). Although telephone and
visiting contact may be limited to
immediate family members in these
regulations, written correspondence is
not limited in this way. Therefore, even
if an inmate were to have such
restrictions on telephone and visiting
contact with the above-mentioned
groups, that inmate may correspond in
writing with them, within the limits of
current regulations, as an alternative
method of communication.

No-Contact Visitation in the CMU Is
Constitutional Under the First
Amendment

Several commenters stated that the
CMU’s no-contact visitation policy has
significantly impacted the ability of
jnmates in CMUs to maintain close and
personal relationships with family
members, which results in emotional
hardships and psychological issues for
both the inmate and the visitor(s). These
commenters believe that the no-contact
visitation policy violates the inmates’
right to free association contained in the
First Amendment.

First Amendment rights. Generally,
claims of violation of First Amendment
rights must be analyzed in light of the
policies and goals of the prison. Pell v.
Procunier, 417 U.S. 817, 822 (1974)
(‘‘[C]hallenges to prison restrictions that
are asserted to inhibit First Amendment
interests must be analyzed in terms of
the legitimate policies and goals of the
corrections system, to whose custody
and care the prisoner has been
committed in accordance with due
process of law.”)}. A prison regulation or
policy that “impinges on an inmates’
constitutional rights. . is valid if it
is reasonably related to a legitimate
penological interests.” Turner v. Safley,
482 U.S. 78, 89 (1987); Overton v.
Bazzetta, 539 U.S. 126, 132 (2003).

As described above, several factors are
relevant to the reasonableness inquiry:
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 35 of 46

Federal Register / Vol. 80, No. 14/ Thursday, January 22, 2015/Rules and Regulations

3173

 

First, there must be a “‘valid, rational

connection” between the regulation and

the objective set forth to justify it.
Turner, 482 U.S. at 89. A second factor
to consider is whether the inmate has an
alternative means of exercising the
restricted right. Id. at 90. A third factor
to consider is the impact of
accommodating the asserted right on
prison staff, other inmates, and prison
resources. Id. Last, courts should
consider whether the restriction is an
“exaggerated response” that ignores
alternatives that accommodate the
inmate’s constitutional rights at a de
minimis cost to legitimate penological
interests. Id:-at 90-91: The Supreme”
Court has recognized the particular
importance of the first of these factors,
explaining that in a given case, the
second, third, and fourth Turner factors
may “‘add little, one way or another, to
the first factor’s basic logical rationale.”
Beard v. Banks, 548 U.S. 521, 532
(20086).

There Is a Rational Connection Between
the Regulation and Its Objective

The purpose of the limitation on
contact visits is to effectively monitor
the communications of high-risk
inmates in order to ensure the safety,
security, and good order of Bureau
institutions and protection of the public.
Security of a facility has been
recognized as a valid interest in not
permitting contact visitation for pretrial
detainees. Block v. Rutherford, 468 U.S.
576, 586 (1984) (‘[Tlhere is no dispute
that internal security of detention
facilities is a legitimate governmental
interest. . . That there is a valid,
rational connection between a ban on
contact visits and internal security ofa
detention facility is too obvious to
warrant extended discussion.’’).
Deference is given to the judgment of
prison authorities in devising the
policies and practices that further
legitimate penological interests. Id. at
589.

In Block v. Rutherford, the Supreme
Court addressed a due process challenge
to a ban on contact visits between
pretrial detainees and their family
members and friends. 468 U.S. 576, 578
(1984). Because the case arose in the
context of a challenge brought by
pretrial detainees, who may not be
‘punished prior to an adjudication of
guilt in accordance with due process of
law,” the Court asked whether the
restriction on contact visits was
punitive. Jd. at 583-84 (internal
quotation marks omitted}. In making
this determination, the Court considered
whether the restriction was “reasonably
related to a legitimate governmental
objective,” because if so, “it does not,

without more, amount to punishment.”
Id. (internal quotation marks omitted).

There Are Alternative Means of
Exercising the Restricted Right

 

The Court found the ban on contact
visits helped to prevent the introduction
of contraband and reduced the
possibility of violent confrontations
during visits, and, as a result, promoted
the legitimate governmental objective of
maintaining the internal security of the
prison. Id. at 586. Once the Court
decided that the restriction on contact
visits did not qualify as punishment, its
analysis ended, as there was no
suggestion that the Constitution might
independently provide a right to contact

_..visits. Rather, the Court held ‘the...

Constitution does not require that
detainees be allowed contact visits

when responsible, experienced
administrators have determined, in their
sound discretion, that such visits will
jeopardize the security of the facility.”
Id. at 589.

In Overton v. Bazzetta, 539 U.S. 126
(2003}, the Supreme Court rejected a
claim that restrictions on visitation
violated the right to association of
prisoners and their families under the
Due Process Clause and First
Amendment. The inmates who
challenged the restrictions were all
subject to no-contact visitation. Id. at
130. The prisoners were required to
“communicate with their visitors
through a glass panel,” and had no
opportunity for any physical contact. Jd.
The Third Circuit has explained that
“nothing in Overton suggests that non-
contact visitation is, by itself,
constitutionally suspect; to the contrary,
the Court upheld additional restrictions
affecting those subject to non-contact
visitation.” Henry v. Dep’t of
Corrections, 131 Fed. Appx. 847, 850
(3rd Cir. 2005). The Overton decision is
also consistent with the Supreme
Court’s previous holding in Block v.
Rutherford that upheld a blanket ban on
contact visits for pretrial detainees. 468
U.S. 576, 578, 586 (1984).

By limiting the contact visits of
inmates housed in the CMU, the Bureau
seeks to balance First Amendment rights
with its correctional mission and the
special mission of the CMU. The Bureau
has made a judgment that
communications between the inmates
housed in the CMUs and their visitors
must be strictly monitored because the
inmates meet one or more of the
designation criteria listed in § 540.201.
The reasoning for the restrictions is
rationally related to the legitimate
governmental interest in preserving
security, as communications could be
easily passed without strict monitoring
through a no-contact visit.

Addressing the second Turner factor,
we note that the alternatives to contact
visitation are other forms of First
Amendment expression. The Turner
Court looked at whether the inmates
were deprived of “all means of
expression.”’ Turner, at 92. Inmates in
the CMU, however, are granted no-
contact visitation privileges for at least
4 one-hour visits each month (expanded
from the proposed rule limitation of one
one-hour visit}. Further, inmates are
permitted to maintain relationships
through mediums other than visiting...
such as through monitored
correspondence, including carefully
monitored email (which we have
increased from one per calendar week in
the proposed rule to two per calendar
week), and telephone calls (which we
have increased from one per month to
three per month). These alternatives are
sufficient forms of communication that
meet the Turner test.

There Is a High-Risk Impact of
Accommodating the Asserted Right on
Prison Staff, Other Inmates, and Prison
Resources

The third Turner factor directs us to
examine the impact of permitting the
exercise of the asserted right and
analyzing its impact. Permitting contact
visiting would create a security threat to
the staff and the public as a whole. The
inmates housed in CMUs are segregated
from the rest of the general population
and are housed there for a specific
reason. The CMUs are general
population units designed to closely
monitor inmates for whom such
monitoring and communication limits
have been determined necessary. Such
inmates include those for whom
communication limits are necessary due
to a terrorist link, and also for those who
are engaged in activities that threaten
the security of the institution or
endanger the public. Contact visiting
would provide inmates who are at risk
for communication threats with
opportunities for passing along
unauthorized communications.

Alternatives Were Considered

Finally, the fourth Turner factor
requires consideration of whether
alternatives have been considered. Some
commenters suggested alternatives to
no-contact visiting. The suggested
alternatives do not adequately serve the
legitimate penclogical purpose of
ensuring the safety of the institution and
the public. Some commenters suggested
contact visitation in the attorney-client
room so that the visit could be live
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 36 of 46

3174

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

 

monitored and recorded at a smal! cost
to the prison. This is not an adequate

~~ alternative to the no-contact visitation. ~~

No-contact visitation is crucial to
carefully monitor the transfer of
information between the inmates and
their visitors. The visitor and the inmate
communicate through a telephone
apparatus which is connected to the
Bureau-wide inmate telephone system.
This system, which records the
communications and maintains the
recordings, is used in all Bureau
facilities and maintains records of all
inmate telephone calls. This system is a
reliable and powerful tool in the

detection and’ prevention of criminal ~ ~

activities and disciplinary infractions.
Monitoring via this system also permits
correctional officials to immediately
terminate communication taking place
on the phone, whereas it is harder to
immediately stop a prohibited
communication during a contact visit.

Also, the inmate telephone system
consists of digital recordings which
accurately store the conversations.
These digital recordings are also easily
maintained, retrieved, and used for law
enforcement purposes and the detection
of disciplinary infractions. Attorney-
client visits, however, are not audio-
monitored and attorneys and their
clients do not communicate through the
use of a telephone. An alternative means
to record the communications between
inmates and their visitors would not be
as reliable as the inmate telephone
system already in place. In addition, no-
contact visitation eliminates the danger
of introduction of contraband, including
drags and weapons, into the institution.

The CMU restrictions satisfy the
Turner test. The CMU regulation is
rationally related to the governmental
interest of preserving the orderly
running of the institution and protection
of the public by allowing the Bureau to
monitor inmate communications with
members of the public, while providing
inmates with the means to maintain
their ties to the community.

A Prohibition on Contact Visitation
Does Not Violate the Eighth
Amendment

Some commenters stated that no-
contact visiting constitutes ‘‘cruel and
unusual punishment” in violation of the
Eighth Amendment of the U.S.
Constitution. U.S. Const. amend. VII.

A punishment violates the Eighth
Amendment when it is incompatible
with “the evolving standards of decency
that mark the progress of a maturing
society.” Trop v. Dulles, 356 U.S. 86,
101 (1958). For instance, the Eighth
Amendment is violated if there is
‘deliberate indifference to serious

‘the conditions are “‘grossly —

medical needs of prisoners,” Estelle v.
Gamble, 429 U.S. 97, 104 (1978); when

disproportionate to the severity of the
crime warranting imprisonment,”
Rhodes v. Chapman, 452 U.S. 337, 347
(1981): or when inmates are deprived of
basic human needs. Hutto v. Finney,
437 U.S. 678 (1978). As the Supreme
Court has explained,

Conditions other than those in Gamble and
Hutto, alone or in combination, may deprive
inmates of the minimal civilized measure of
life’s necessities. Such conditions could be
cruel and uwousual under the contemporary
standard of decency. . . But conditions that

~-cannot be‘said to be cruel and unusual-under~~

contemporary standards are not
unconstitutional. To the extent that such
conditions are restrictive and even harsh,
they are part of the penalty that criminal
offenders pay for their offenses against
society.

Rhodes, ai 347.

The conditions of confinement
present in the CMUs are not grossly
disproportionate to the crimes
coramitted by the inmates assigned to it.
In fact, the inmates were placed in the
CMU specifically because their offense
of conviction, offense conduct,
disciplinary record or other verified
information raised serious concerns
about their communications with
maembers of the public and close
monitoring of those communications
was needed in order to preserve the
security of the Bureau institutions and
protect the public. As we stated in the
proposed rule, under the regulation,
inmates may be designated to a CMU if:

® The inmate’s current offense(s) of
conviction, or offense conduct, included
association, communication, or
involvement, related to international or
domestic terrorism;

* The inmate’s current offense(s) of
conviction, offense conduct, or activity
while incarcerated, indicates a
substantial likelihood to encourage,
coordinate, facilitate, or otherwise act in
furtherance of, illegal activity through
communication with persons in the
community;

e The inmate has attempted, or
indicates a substantial likelihood, to
contact victims of the inmate’s current
offense(s) of conviction;

* The inmate committed a prohibited
activity related to misuse/abuse of
approved communication methods
while incarcerated; or

° There is any other evidence of a
potential threat to the safe, secure, and
orderly operation of prison facilities, or
protection of the public, as a result of
the inmate’s communication with
persons in the community.

Ultimately, the inmates are not being
deprived of basic human needs by not
permitting them to-have physical ——
contact with family or community
members. The inmates are permitted to
have visitors, although it is through no-
contact visits, write letters, and make
telephone calls to their family members,
albeit under closer monitoring. Inmates
are not completely deprived of all
contact with family or community
members.

The no-contact visitation policy is a
reasonable communication restriction
that is within the discretion of prison
authorities to implement. It does not
approach the level-of a-cruekande
unusual condition of confinement
proscribed by the Eighth Amendment.

Conditions of CMU Confinement Are
Not “Atypical and Significant”

Several commenters stated that
conditions of confinement in the CMU
were “atypical and significant,” thereby
creating a liberty interest protected by
the Due Process Clause.

As discussed above, even where the
Due Process Clause does not itself create
a liberty interest, the government may
create one where a prison restriction
imposes an “atypical and significant
hardship on the inmate in relation to the
ordinary incidents of prison life.”
Sandin, 515 U.S. at 484. In Sandin, the
Court found that the disciplinary
transfer of an inmate for 30 days to
solitary confinement “did not present
the type of atypical, significant
deprivation in which a State might
conceivably create a liberty interest.”

515 U.S. at 486-87; id. at 494 (Breyer,

J., dissenting) (describing conditions of
confinement.) This is because the
punishment “mirrored those conditions
imposed upon inmates in administrative
sepregation and protective custody.” Id.
at 486.

Based on Sandin, the D.C. Circuit has
sought to define the ‘“‘ordinary incidents
of prison life” for purposes of creating
a baseline that can be used to determine
whether a particular restriction is
atypical and significant. In Hatch v.
District of Columbia, the D.C. Circuit
rejected treating the conditions of prison
life in the general population as the
appropriate baseline. 184 F.3d 846, 856—
58 (D.C. Cir. 1999). Instead, Hatch
explains that the conditions that are
imposed in administrative segregation
should be used in determining what
constitutes the ‘‘ordinary incidents of
prison life.” Id. at 855-85.

Accordingly, the determination of
what is atypical and significant should
be made in comparison with the ‘“‘most
restrictive confinement conditions that
prison officials, exercising their
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 37 of 46

Federal Register / Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

3475

 

administrative authority to ensure
institutional safety and good order,

routinely impose on inmates’serving ~~

similar sentences.” Id. at 856. In making
this determination, the nature of the
restriction and its duration should both
be considered. Id. at 858.

Under Sandin and Hatch, the loss of
contact visits and reduced time for visits
and telephone calls do not constitute an
“atypical and significant” deprivation.
While the Bureau’s visiting regulations
only require four hours of visitation per
month (28 CFR 540.43), inmates in
CMUs have been allowed as much as
eight hours of visits per month—above

.the CMU. proposed rule’s -one-hour------—prayers, fasting, and studies, to the...

“floor” (which the final rule changes to
conform to the current visiting
regulation limit of four one-hour visits
per month). And consistent with the
Warden’s authority to “restrict inmate
visiting when necessary to ensure the
security and good order of the
institution,” 28 CFR 540.40, Bureau
regulations expressly contemplate the
possibility that inmates will lose contact
visitation privileges based on security
concerns. Id. § 540.51(h){2)} (noting that
“[s]taff shall permit limited physical
contact. . . unless there is clear and
convincing evidence that such contact
would jeopardize the safety or security
of the institution). As described above,
the Bureau has made a determination
that threats to the security of its
facilities and/or the public justify the
imposition of no-contact visits.

Inmate telephone use “‘is subject to
those limitations which the Warden
determines are necessary to ensure the
security or good order, including
discipline, of the institution or to
protect the public,” and requires only
that an inmate who is not on discipline
receive one three minute telephone call
each month. Id. § 540.100(a)—(b);

§ 540.101(d); id. § 540.100(a) (stating
that “‘[tlelephone privileges are a
supplemental means” of communicating
with persons in the community). In
contrast, some inmates in CMUs have
received more telephone minutes than
is required under the agency’s
regulations. Also, the final rule expands
the telephone limitations from one call
per month to three calls per month.

In short, the CMU’s communication
restrictions do not constitute the kind of
“extraordinary treatment” required to
find a government-created liberty
interest. Smith v. U.S., 277 F.Supp.2d at
113 (no “atypical and significant’
deprivation due to prison transfer
because prisoner was not subject to any
extraordinary treatment, but instead
transfer was an issue within the “day-
to-day management of prisons.”’)
{quoting Franklin v. District of

Religious Activities for Inmates in
. CMUs Are Permitted in the Same

Columbia, 163 F.3d 625, 634-35 (D.C.
Cir. 1998)).

Manner as Religious Activities for
Inmates Who Are Not in CMUs

Some commenters stated that inmates
in CMUs are prohibited from certain
religious activities, such as
congregational prayers, designated
chapel space, limited recognition of
voluntary religious fasting, and religious
studies.

Inmates in CMUs are permitted to
pursue religious activities, including

extent that it does not threaten the
safety, security, or good order of the
facility or protection of the public.
Policies regarding religious practices are
the same in the CMUs as for all other
Bureau facilities, as outlined in 28 CFR
548.10—-20 and the Bureau’s policy on
religious beliefs and practices.

Inmates in CMUs are permitted to
hold several types of prayer in a similar
manner as general population inmates.
Congregate prayers are allowed in the
CMU. Group prayers led by inmates are
subject to constant staff supervision.
Those who engage in additional prayers,
such as individual prayers for Muslims
{the five daily prayers) are permitted to
do so in their own cells or ina
previously designated area while at
work or education or may pray
independently at their work station.
These inmates are provided an area out
of the way, so as to not interfere with
other operations or be disturbed
themselves.

Also, policy recognizes certain fasts as
part of the religious practice and others
as personal choice. There is a
distinction to be made between fasts
which are part of religious practice and
those that are personal choice. Fasts
which are part of religious practice are
recognized as a routine practice in the
religion; whereas fasts undertaken by
personal choice, or to meet personal
religious goals, are sporadic or non-
routine fasts that are not recognized as
routine practice as part of the religion.
Inmates are permitted to fast as they see
fit to meet their personal religious goals.

A concern among the commenters
was that inmates were not allowed to
retain food in their cells from scheduled
meals in order to eat the food later after
their personal fasts. Bureau national
policy on food service prohibits
inmates, whether in CMUs or in general
population, from removing food from
the dining hall, except maybe one piece
of whole imiit, due to health concerns
and to avoid the spoiling of food items.
Inmates have been informed if they

choose to engage in a personal fast, then
they choose to skip the scheduled

~~ meal(s)'and cannot retain food in their-

cells from the dining hall. However,
inmates in the CMU who raise this issue
have been informed that they may
purchase food items at the institution
commissary for retention and later
consumption in their cells.

The Authority of the Assistant Director,
Correctional Programs Division, To
Approve CMU Designations May Not Be
Delegated

Some commenters were concerned
that the authority to approve CMU
placement-might-be-delegated-below-the-----——--
level of Assistant Director.

The Bureau’s Assistant Director,
Correctional Programs Division, has
authority to approve CMU designations.
The Assistant Director’s decision must
be based on a review of the evidence,
and a conclusion that the inmate’s
designation to a CMU is necessary to
ensure the safety, security, and orderly
operation of correctional facilities, or
protection of the public. There is no
provision in the regulation that allows
for delegation of the Assistant Director’s
authority.

Additional Issues Raised During the
2014 Comment Pericd

The following additional
miscellaneous issues were raised during
the 2014 comment period.

One commenter requested that we
“Teldit the language of 540.200(b) to
include ‘Vocational Technical Training,
Unicor (FPI),’ after ‘unit management,’
and before ‘and work programming,’ in
order to incorporate these programs
with programs already offered to CMU
inmates.” Section 540.200{b) of the
proposed rule states that a CMU “‘is a
general population housing unit where
inmates ordinarily reside, eat, and
participate in all educational,
recreational, religious, visiting, unit
management, and work programming,
within the confines of the CMU.”
Vocational technical training is
included in this phrase, as part of “all”
educational and work programming
activities. Because it is already included
in the general list, we will not include
this specific reference.

The same commenter requested that
we “[rleplace the language of 540.203(a)
with ‘General Correspondence. General
written correspondence as defined by
part 540, may be limited to three pieces
of handwritten correspondence (8.5 X
11 inches or smaller}, double-sided,
once per calendar week to and from any
party on the inmate’s approved contact
list and an unlimited amount of typed
or computer generated correspondence
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 38 of 46

3176

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

 

mailed to or from any party on the
inmate’s approved contact list.’ The

--Bureawof Prisons-has the ability to-scan~

all written correspondence.” Our
proposed rule stated that general written
correspondence “may be limited to
three pieces of paper (not larger than 8.5
xX 11 inches), double-sided writing
permitted, once per calendar week, to
and from a single recipient at the
discretion of the Warden, except as
stated in (c) below. This correspondence
is subject to staff inspection for
contraband and for content.” fn
response to comments received
requesting expansion of the three-page
limitation, we double the limitation in
the final rule to six pieces of paper.

Subsection (c) of fais regulation refers
to the absence of a volume limitation on
mail to and from certain listed
correspondents. The commenter would
substantively alter this provision to
remove “‘at the discretion of the
Warden” in favor of ‘‘any party on the
inmate’s approved contact list.” We do
not make this change because the
Warden may choose to temporarily
suspend communications with someone
that may be on the inmate’s approved
contact list for a certain period of time
due to a time-sensitive threat, so it is
more accurate to say that it is in the
Warden’s discretion. The commenter
would also alter this provision to add
inmate electronic correspondence.
While we currently allow inmates in
CMUs access to electronic
correspondence in the same manner
permitted for general population
inmates, electronic correspondence is
not specifically mentioned by regulation
because it is currently included under
the authority of ‘general mail”
correspondence. We therefore do not
make this edit to the regulations.

One inmate stated that “‘the
designation criteria described in section
540.201, sections (a) and (b) permit the
BOP to confine and [sic] inmate to a
CMU merely on the basis of his offense
of conviction. This is unwise policy
because, as in my case, an inmate’s
offense alone provides a very limited
glimpse of that individual and what
level of security measures he may
require.” The inmate also stated that the
criteria listed in the proposed rule are
unlawful ‘because 18 U.S.C. Sec.
3621(b) requires the BOP to consider
five factors when designating a
prisoner’s place of confinement; these
include the offense of conviction, but
also, inter alia, the history and
characteristics of the prisoner and the
sentencing court’s recommendation.”
We do not designate an inmate to the
CMU solely on the basis of the criteria
described in § 540.201. Rather, ifa

factor listed in § 540.201 is found to be
present, the Bureau’s Assistant Director,

Correctional Programs Division; is“

required to conduct a review of the
evidence, and make a conclusion that
the inmaite’s designation to a CMU is
necessary to ensure the safety, security,
and orderly operation of correctional
facilities, or protection of the public.
This procedure is described in

§ 540.202(b). The use of the criteria
listed in § 540.201 does not preclude
consideration of the five factors in 18
U.S.C. Sec. 3621(b), rather, it
supplements or details that
consideration process. The Assistant

Director must consider the inmate’s

circumstances as a whole, not rely
solely on the presence of one criteria
listed in § 540.201.

The same commenter stated that
“[tlhe responsibility for designation of
inmates for SAMs or SAMs-like
restrictions should remain with the
Attorney General or FBI and not with
the BOP.” As we stated in the 2010
proposed rule, this regulation will be
applied differently from regulations in
28 CFR part 501, which authorize the
Attorney General to impose special
adrninistrative measures (SAMs). Under
the CMUs regulations, the Bureau
would impose communication limits
based on evidence from the FBI or
another federal law enforcement agency,
or if Bureau information indicates a
similar need to impose communication
restrictions but does not constitute
evidence which rises to the same degree
of potential risk to national security or
acts of violence or terrorism which
would warrant the Attorney General’s
intervention through a SAM. Further,
while SAMs potentially restrict
communication entirely, CMUs
regulations delineate a floor of limited
cormmunication beneath which the
Bureau cannot restrict unless
precipitated by the inmate’s violation of
imposed limitations, and then only as a
disciplinary sanction following due
process procedures in 28 CFR part 541.

Several commenters requested that we
exempt inmates with ties to animal
rights causes from CMU consideration.
We will not favor a group of inmates
based upon political affiliation or
membership in a group, just as we do
not discriminate based upon such
factors. We will not.make these edits.

One commenter stated that the CMU
restrictions violate Article 3 of the
Geneva Convention. This article applies
“in the case of armed conflict not of an
international character”, which is not
applicable in the situation of inmates in
CMUs, and refers to “violence to life
and person, in particular, murder of all
kinds, cruel treatment and torture”,

which, also, is inapplicable in this
situation. If the commenter’s concern is

that CMU restrictions are cruel"

treatment or torture, our analysis of the
Eighth Amendment of the U.S.
Constitution earlier in this document
applies.

One commenter suggested that “a
review panel of 9 to 13 members whose
majority are U.S. citizens not affiliated
with the prison or any federal, state, or |
county agency (including law
enforcement agencies) should be put in
place to approve or disapprove of the
initial assignment of a prisoner to a
CMU and of the continuation of a

~ prisoner’s assignment toa CMU after

each 28 days spent in a CMU.” This
suggestion is impracticable because the
Bureau does not use, nor is it statutorily
authorized to use, citizen groups for
federal inmate designation. Two
commenters suggested that “CMUs
should be required to keep a secure log
of all CMU-assignment and CMU-release
decisions and the rationale for each
decision regarding prisoner assignment
or release from a CMU.” The Bureau
currently maintains such assignment,
release and rationale information
securely, although not in in the “log”’
form that the commenter suggests. The
commenters also suggest that such
information about inmates in CMUs
“should be made available upon request
to family members of the prisoner or to
attorneys working on behalf of the
prisoner.” The commenters would also
request that, “[elach month a statistical
summary of the number of prisoners in
CMUs or the number of prisoners
moved to or released from a CMU
should be made available publicly on an
Internet site.” Information regarding
inmates is protected by the Freedom of
Information Act and Privacy Act, and is
accessible through procedures
authorized by those statutes under 28
CFR part 513, regarding access to
records.

Finally, a large number of
commenters mistakenly believed that
the proposed rule would permit
“experimentation” on inmates in CMUs.
This is simply untrue. As stated in
§ 540.200{c), “[t]he purpose of CMUs is
to provide an inmate housing unit
environment that enables staff to more
effectively monitor communication
between inmates in CMUs and persons
in the community.” Neither the
proposed rule nor the preamble to the
proposed rule mention experimentation
on inmates, nor does the Bureau intend
to conduct experiments on inmates in
CMUs.

For the aforementioned reasons, the
Bureau finalizes the regulations
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 39 of 46

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules

and Regulations 3177

 

 

proposed on April 6, 2010 (75 FR
17324), with minor changes.

Executive Order 13563 and Executive
Order 12866

This regulation falls within a category
of actions that the Office of Management
and Budget (OMB) has determined to
constitute ‘‘significant regulatory
actions” under section 3(f} of Executive
Order 12866 and, accordingly, it was
reviewed by OMB.

The Bureau of Prisons has assessed
the costs and benefits of this regulation
as required by Executive Order 12866
Section 1(b}(6) and has made a reasoned
determination that the benefits of this
regulation justify its costs. There will be
no new costs associated with this
regulation. CMUs are set up in currently
existing facilities, utilizing currently
existing staff and resources, and no new
staff and resources are required to
implement these regulations. In fact,
placing inmates who require
communication restrictions together in a
CMU decreases costs related to
translation, technology use, and use of
other such monitoring resources that
had previously been spread throughout
the Bureau in order to enable
communication restrictions on inmates
in general population facilities. CMUs
enable the Bureau to pool such
resources and concentrate them in the
CMU locations. This regulation benefits
public safety by minimizing the risk of
dangerous communication to or from
inmates in Bureau custody. This
regulation clarifies the Bureau’s current
authority to limit and monitor the
communication of inmates in CMUs, but
maintains the ability of these inmates to
maintain family ties and access to courts
and other government officials. This
permits inmates to raise issues related to
their incarceration or their conditions of
confinement, while minimizing
potential internal or external threats.

Executive Order 13132

This regulation will not have
substantial direct effects on the States,
on the relationship between the national
government and the States, or on
distribution of power and
responsibilities among the various
levels of government. Therefore, under
Executive Order 13132, we determine
that this regulation does not have
sufficient Federalism implications to
warrant the preparation of a Federalism
Assessment.

Regulatory Flexibility Act

The Director of the Bureau of Prisons,
under the Regulatory Flexibility Act (5
U.S.C. 605(b)), reviewed this regulation
and by approving it certifies that it will

not have a significant economic impact
upon a substantial number of small
entities for the following reasons: This
regulation pertains to the correctional
management of offenders and detainees
committed to the custody of the
Attorney General or the Director of the
Bureau of Prisons, and its economic
impact is limited to the Bureau’s
appropriated funds.

Unfunded Mandates Reform Act of
1995

This regulation will not result in the
expenditure by State, local and tribal
governments, in the aggregate, or by the
private sector, of $100,000,000 or more
in any one year, and it will not
significantly or uniquely affect small
governments. Therefore, no actions were
deemed necessary under the provisions
of the Unfunded Mandates Reform Act
of 1995.

Small Business Regulatory Enforcement
Fairness Act of 1996

This regulation is not a major rule as
defined by § 804 of the Small Business
Regulatory Enforcement Fairness Act of
1996. This regulation will not result in
an annual effect on the economy of
$100,000,000 or more; a major increase
in costs or prices; or significant adverse
effects on competition, employment,
investment, productivity, innovation, or
on the ability of United States-based
companies to compete with foreign-
based companies in domestic and
export markets.

List of Subjects in 28 CFR Part 540
Prisoners.

Charles E. Samuels, Jr.,
Director, Bureau of Prisons.

Under rulemaking authority vested in
the Attorney General in 5 U.S.C. 301; 28
U.S.C. 509, 510 and delegated to the
Director, Bureau of Prisons in 28 CFR
0.96, we amend 28 CFR part 540 as
follows.

PART 540—CONTACT WITH PERSONS
IN THE COMMUNITY

m 1. The authority citation for 28 CFR
part 540 continues to read as follows:

Authority: 5 U.S.C. 301; 551, 552a; 18
U.S.C. 1791, 3621, 3622, 3624, 4001, 4042,
4081, 4082 (Repealed in part as to offenses
committed on or after November 1, 1987),
5006-5024 (Repealed October 12, 1984 as to
offenses committed after that date), 5039; 28
U.S.C. 509, 510.

m 2. Add anew subpart J, to read as
follows:

Subpart J—Communications Management
Housing Units

Sec.

540.200
540.201

Purpose and scope.

Designation criteria.

540.202 Designation procedures.

540.203 Written correspondence
limitations.

540.204 Telephone communication
limitations.

540.205 Visiting limitations.

Subpart J—Communications
Management Housing Units

§540.200 Purpose and scope.

(a) Purpose of this subpart. This
subpart defines the Federal Bureau of
Prisons’ (Bureau) authority to operate,
and designate inmates to,
Communications Management Housing
Units (CMUs) within Bureau facilities.

(b) CMU. A CMU is a general
population housing unit where inmates
ordinarily reside, eat, and participate in
all educational, recreational, religious,
visiting, unit management, and.work
programming, within the confines of the
CMU. Additionally, CMUs may contain
a range of cells dedicated to segregated
housing of inmates in administrative
detention or disciplinary segregation
status.

(c) Purpose of CMUs. The purpose of
CMUs is to provide an inmate housing
unit environment that enables staff to
more effectively monitor
communication between inmates in
CMUs and persons in the community.
The ability to monitor such
communication is necessary to ensure
the safety, security, and orderly
operation of correctional facilities, and
protection of the public. The volume,
frequency, and methods, of CMU inmate
contact with persons in the community
may be limited as necessary to achieve
the goal of total monitoring, consistent
with this subpart.

(d) Application. Any inmate (as
defined in 28 CFR 500.1{c)} meeting
criteria prescribed by this subpart may
be designated to a CMU. ,

(e) Relationship to other regulations.
The regulations in this subpart
supersede and control to the extent they
conflict with, are inconsistent with, or
impose greater limitations than the
regulations in this part, or any other
regulations in this chapter, except 28
CFR part 501. .

§540.201 Designation criteria.

Inmates may be designated to a CMU
if evidence of the following criteria
exists:

(a) The inmate’s current offense(s) of
conviction, or offense conduct, included
association, communication, or
involvement, related to international or
domestic terrorism;

(b} The inmate’s current offense(s) of
conviction, offense conduct, or activity
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 40 of 46

3178

Federal Register/Vol. 80, No. 14/Thursday, January 22, 2015/Rules and Regulations

 

 

while incarcerated, indicates a
substantial likelihood that the inmate
will encourage, coordinate, facilitate, or
otherwise act in furtherance of illegal
activity through communication with
persons in the community;

(c) The inmate has attempted, or
indicates a substantial likelihood that
the inmate will contact victims of the
inmate’s current offense(s) of
conviction;

(d) The inmate committed prohibited
activity related to misuse or abuse of
approved communication methods
while incarcerated; or

(e) There is any other substantiated/
credible evidence of a potential threat to
the safe, secure, and orderly operation
of prison facilities, or protection of the
public, as a result of the inmate’s
communication with persons in the
community.

§540.202 Designation procedures.

Inmates may be designated to CMUs
only according to the following
procedures:

(a) Initial consideration. Initial
consideration of inmates for CMU
designation begins when the Bureau
becomes aware of information relevant
to the criteria described in § 540.201.

(b) Assistant Director authority. The
Bureau's Assistant Director,
Correctional Programs Division, has
authority to approve CMU designations.
The Assistant Director’s decision must
be based on a review of the evidence,
and a conclusion that the inmate’s
designation to a CMU is necessary to
ensure the safety, security, and orderly
operation of correctional facilities, or
protection of the public.

(c) Written notice. Upon arrival at the
designated CMU, inmates will receive
written notice from the facility’s
Warden explaining that:

(1) Designation to a CMU allows
greater Bureau staff management of
communication with persons in the
community through complete
monitoring of telephone use, written
correspondence, and visiting. The
volume, frequency, and methods of
CMU inmate contact with persons in the
community may be limited as necessary
to achieve the goal of total monitoring,
consistent with this subpart;

(2) General conditions of confinement
in the CMU may also be limited as
necessary to provide greater
management of communications;

(3} Designation to the CMU is not
punitive and, by itself, has no effect on
the length of the inmate’s incarceration.
Inmates in CMUs continue to earn
sentence credit in accordance with the
law and Bureau policy;

(4} Designation to the CMU follows
the Assistant Director’s decision that
such placement is necessary for the safe,
secure, and orderly operation of Bureau
institutions, or protection of the public.
The inmate will be provided an
explanation of the decision in sufficient
detail, unless the Assistant Director
determines that providing specific
information would jeopardize the safety,
security, and orderly operation of
correctional facilities, or protection of
the public;

(5) Continued designation to the CMU
will be reviewed regularly by the
inmate’s Unit Team under
circumstances providing the inmate
notice and an opportunity to be heard,
in accordance with the Bureau’s policy
on Classification and Program Review of
Inmates;

(6) The inmate may challenge the
CMU designation decision, and any
aspect of confinement therein, through
the Bureau’s administrative remedy
program.

§540.203 Written correspondence
limitations.

(a) General correspondence. General
written correspondence as defined by
this part, may be limited to six pieces
of paper (not larger than 8.5 x 11
inches), double-sided writing permitted,
once per calendar week, to and from a
single recipient at the discretion of the
Warden, except as stated in (c) below,
This correspondence is subject to staff
inspection for contraband and for
content.

(b} Special mail. (1) Special mail, as
defined in this part, is limited to
privileged communication with the
inmate’s attorney.

(2) All such correspondence is subject
to staff inspection in the inmate’s
presence for contraband and to ensure
its qualification as privileged
communication with the inmate’s
attorney. Inmates may not seal such
outgoing mai! before giving it to staff for
processing. After inspection for
contraband, the inmate must then seal
the approved outgoing mail material in
the presence of staff and immediately
give the sealed material to the observing
staff for further processing.

(c) Frequency and volume limitations.
Unless the quantity to be processed
becomes unreasonable or the inmate
abuses or violates these regulations,
there is no frequency or volume
limitation on written correspondence
with the following entities:

(1) U.S. courts;

(2) Federal judges;

(3) U.S. Attorney’s Offices;

(4) Members of U.S. Congress;

(5) The Bureau of Prisons;

(6) Other federal law enforcement
entities; or

(7} The inmate’s attorney (privileged
communications only).

(d) Electronic messaging may be
limited to two messages, per calendar
week, to and from a single recipient at
the discretion of the Warden.

§540.204 Telephone communication
limitations.

(a) Monitored telephone
communication may be limited to
immediate family members only. The
frequency and duration of telephone
communication may also be limited to
three connected calls per calendar
month, lasting no longer than 15
minutes. The Warden may require such
communication to be in English, or
translated by an approved interpreter.

(b) Unmonitored telephone
communication is limited to privileged
communication with the inmate’s
attorney. Unmonitored privileged
telephone communication with the
inmate’s attorney is permitted as
necessary in furtherance of active
litigation, after establishing that
communication with the verified
attorney by confidential correspondence
or visiting, or monitored telephone use,
is not adequate due to an urgent or
impending deadline.

§ 540.205 Visiting limitations.

(a) Regular visiting may be limited to
immediate family members. The
frequency and duration of regular
visiting may also be limited to four one-
hour visits each calendar month. The
number of visitors permitted during any
visit is within the Warden’s discretion.
Such visits must occur through no-
contact visiting facilities.

(1) Regular visits may be
simultaneously monitored and
recorded, both visually and auditorily,
either in person or electronically.

(2} The Warden may require such
visits to be conducted in English, or
simultaneously translated by an
approved interpreter.

(b) Attorney visiting is limited to
attorney-client privileged
communication as provided in this part.
These visits may be visually, but not
auditorily, monitored. Regulations and
policies previously established under 28
CFR part 543 are applicable.

(c) For convicted inmates (as defined
in 28 CFR part 551), regulations and
policies previously established under 28
CFR part 543 are applicable.

[FR Doc. 2015-01024 Filed 1-21-15; 8:45 am]
BILLING CODE 4410-05~P
Eililsty S seatpngeeree

USA TODAY £ MONDAY, JANUARY 7, 2019 4 3A

 
 
 
 
  
 
 
  
   
 
   
 
   

_ Kevin Johnson
USA TODAY.

WASHINGTON - Serious miscon-
duct by senior federal prison officials is
“largely tolerated or ignored altogeth-
er” under a culture in which some were
shielded from discipline or even com
‘mended for their service by col-
leagues, according to a new congres-
sional review. .

- “For high-ranking officers, bad be-
havior is ignored or covered up on a
regular basis, and certain officials who

. should be investigated can avoid dis-
cipline,” House investigators conclud-
ed in a nine-page report for the Com-
mittee on Oversight and Government
Reform. The review is the latest rebuke
of the Federal Bureau of Prisons where
severe staffing shortages, persistent
sexual harassment claims and jamate

sarnes in Houston

hours after a rally
iston Walmart that
upporters for Jaz-
ly. The rally took

e of the shooting.
-ed after Black was violence have shadowed operations
ye to use a turn sig- for years. ; a

ienge, the Houston The Bureau of Prisons did not im-

mediately respond to a request for
comment, citing the government shut-
down. .

"In November, the Justice Depart-
ment’s inspector general cited numet-
ous operational “challenges” confront-
ing the sprawling agency as it detailed
additional problems in managing its

. Deputies search-
1ot and soon deter-
ispect in Jazmine’s
aper reported.

3 right to remain si-
orities his story of
was shot. He said he
een driving around

La car they thought 12,567 female inmates. .
‘rom eatlier in the “For the seventh consecutive year,
-who allegedly fired the need to more effectively manage
s the pair drove by, the federal prison system was includ-

ed as a top challenge for the depart-.
ment,” Inspector General Michael Ho-
rowitz told the same House panel.
“Staffing and overcrowding present
constant challenges for BOP in carry-

" ing out its mission to confine offenders
in safe, humane and cost-efficient en-
vironments.”

alize they'd targeted
until they saw news
conicle ‘said, citing
"he Associated Press

ne

   

Docunient 79 Filed 10/01/19 Page 41 of 46

“Documents and testimony also

- showed disciplinary action was
delayed in some cases to allow

| senior leaders to retire unscathed.”

£ -|~ Report on- prison misconduct-—-.---——---------
e i
rt .
The .congressional review went
1 even. further, offering a blistering ac-
- count of a disciplinary process that of-
c ten allowed wardens and other senior
- leaders to operate outside the agency’s
F | rules. .
l “The committee reviewed cases

where some individuals deemed re-
sponsible for misconduct were shuf-
fled around, commended, awarded,
promoted or even allowed to retire
with a clean record and full benefits
before any disciplinary action. could
apply,” the report concluded. “Docu-
ments and testimony also showed dis-
ciplinary action was delayed in some
cases to allow senior leaders-to retire
unscathed.” .

Congressional investigators found
that 12 misconduct cases against five
’ wardens were opened and closed in-
one day. The allegations ranged from
an assault on an inmate and falsifying
records to embezzlement and harass-

ment. ,

In every case, according to the con-
gressional review, the complaining.
parties were never notified of the
cases’ resolutions.

The review cited two specific cases
involving two wardens, one accused of
“persistent” sexual harassment of a
female subordinate and the other ac-
cused of protecting a top Neutenant
from separate harassment allegations.

Neither of the wardens was identi-
fied by name. _

In one case,.a prison psychologist
reported that she was so “creeped out”
by the repeated advances by a warden
identified as “Employee A” that she ap-
pealed to a captain in 2017 to inter-
vene. oo : :

_ The captain, according to investiga-
tors, reported the harassment to a re-
gional director who ordered the cap-
tain to fly to her office where the direc-
_tor “berated him and defended the-
warden over the course of a two-hour
meeting” «= * . ,

“{ know everything, I see every-
thing,” the director reportedly told the
captain. “(I.am) aware that (the war-
den) has allegations of sexual harass-
ment at all of the institutions that he
has been to, and he is still sitting in the
-warden’s chair! People need to realize
that and get over it!”

 

  

ESS PERS HS I Ee
wm ~\ 8 Case 118- k0836-PGG Document 79 Filed 10/01/19 Page 42 of 46
Bxlilod Gs Ae peue

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief, and I declare
that the following is true and correct under penalty of perjury pursuant to 28
U.S.C. §1746 on this 16th day of September, 2019:

1. My name is Martin S. Gottesfeld and I am the sole plaintiff in the
case 18-cv-10836-PGG pending before The Honorable U.S. District Court for The
Southern District of New York.

2. Today I received the "'Copout response" exhibited as Exhibit 1 of this
filing in answer to my previous written request to mail copies of the letter
declaration that I already mailed to The Court on September 12th, 2019, to
Senator Schumer, Senator Grassley, Attorney General Barr, and Acting Director
Katherine Hawk Sawyer.

3. While unsigned, the response was most likely authored by or at the
direction of Ms. Katherine Siereveld of the FCI Terre Haute Legal Department,
to which department my original request was addressed and I say this based on
te nS of experience in the FCI Terre Haute communications-management unit

CMU).

4. There is no rule that has ever been presented to me in any section of
CFR, FBOP program statement, section of United States Code, or binding federal
court precedent that prohibits inmates--even CMU inmates~--from using the names
of other inmates in their correspodence and I have asked on multiple occasions
for written copies of all such rulesl

5. The print-out of 28 CFR Part 540 Subpart J included in this filing as
Exhibit 2 was printed earlier today in the FCI Terre Haute CMU law library by
me.

6. The "Copout response" exhibited as Exhibit 1 of this filing was handed
directly to me earlier today by Ms. J. Wheeler of the FCI Terre Haute CMU unit
team in her official capacity as an agent of the defendants in the above-
mentioned case.

I declare under penalty of perjury that the foregoing is true and
correct. Executed on Monday, September 16th, 2019.

oe

Martin S. Gottesfeld

- Page 1 of 1 -
Exnsi Cape 14 v-10836-PGG Document 79 Filed 10/01/19 Page 43 of 46

pegs

Ul. CONDITIONS OF CONFINEMENT:

A.

THX-5214.02B

Minimum Conditions:

1.

 

Cell Assignments: CMU inmates will ordinarily be housed in cells with
double bunk capability. Additionally; the unit contains a range of cells
dedicated to segregated housing of those inmates in need of being
placed in administrative detention or disciplinary segregation status.
Cells numbered 8-13 are designated as segregation housing for CMU
inmates placed in administrative detention status or disciplinary
segregation status.

Personal Hygiene: Inmate showers will be available daily. Clean,
serviceable clothing will be issued to each inmate upon his arrival to the
unit. Unit laundry service will be available for issued clothing on Monday,
Wednesday, and Friday for inmates in CMU SHU only. CMU inmates are
responsible for laundering their own clothing. Barber services in CMU will
be conducted within the unit.

Meals: All inmate meals will be served and consumed in the unit dining
area. Food from the food service line may not be removed from the dining
hall or stored in the inmate’s cell.

Education/Recreation Services: Inmates will ordinarily be permitted to
leave their cells and recreate in the unit daily from.6 a.m. to 9:15 p.m.,
except during counts. A basic leisure and electronic law library are located
within the unit. A photocopier has been provided for inmate use at their

expense.

Inmates may only participate in one hobby craft category at a time, with no
more than three (3) hobby craft projects under that category at a time.
Inmates may store supplies sufficient to complete a current in cell project.
Completed hobby craft items must be logged and stored in the provided
storage area until the inmate is stepped out of, or released from, the CMU.

Earphones will be utilized when playing radios or watching television at all
times. The inside recreation rooms will contain various aerobic exercise

equipment.

Personal Property: Inmate personal property must be stored inside their
assigned locker. Inmates are allowed to maintain up to three cubic feet of
legal material in their cell. Temporary additional space for active litigation

material may be requested from the Unit Team.

Commissary/Trust Fund Operations: Each inmate will be afforded the
opportunity to purchase allowable items from the Commissary if funds are
available in the inmate’s commissary account. Commissary purchase
forms will be issued on Tuesday of each week. After completion of the
forms, they will be forwarded to the commissary for processing by close-
of-business each Wednesday. Commissary items will be delivered to the

Page2
’ Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 44 of 46

“unit by commissary staff on Thursday of each week. Any special
_purchases (personal radios, etc.) must be approved by the Unit Manager.
“———-—-Commissary items will be neatly storéd in the assigned locker ONLY.
Under no circumstances are commissary items to be stored on the floor.
Items not contained in their original container are considered contraband
and will be confiscated. Original containers are to be disposed of when

empty and will not be used for other purposes.

7. Religious Services: Religious service participation and study
opportunities will be provided in the unit. All communication with religious
services providers from the community will be monitored as indicated in
Section (C) of this Institution Supplement, depending on the means of
communication used. Inmates in the CMU will be allowed to attend
scheduled services and activities in the Chapel, and to engage in
congregate prayer in the Chapel, any time they are released from their
cells. Inmates may not deliver a sermon or lead a class/study group
unless authorized to do so through Religious Services. Two or more

inmates are not authorized, for any reason, to be ina cell at the same

time.

8. Medical Care: Health Services staff will provide sick call in the unit seven
days a week. Medications will be delivered and/or administered in the unit
twice daily. Inmates may request to be seen by a medical provider in the
unit's private examination room. Specialized services may be provided i in
the institution’s main health services units as needed, under conditions
which ensure CMU inmates will not have contact with non-CMU inmates.

9. Mental Health Care: Psychology staff will provide CMU inmates an initial
psychological assessment within fourteen (14) days of arrival in the unit.
Mental health services thereafter will occur according to national policy.
Inmates may request to be seen by a psychology staff member in the unit
in a private area.

10. Sanitation: CMU inmates are responsible for sanitation of their living
- areas. Unit orderly job assignments will be assigned by members of the
Unit Team.

11. Work Assignments: Work assignments will include orderlies for unit
sanitation, food service, laundry, education, commissary, and recreation.
Work assignments will be assigned by members of the Unit Team.

12. Restrictive Housing: The cells designated as “special housing” within
the CMU will follow all policies and procedures in PS 5270.11, Special

Housing Units.

B. Admission & Orientation: The Unit Manager is responsible for administering
Admission and Orientation (A&O) in compliance with national policy. The
purpose of the program is to familiarize each inmate with the unit staff, unit
procedures, expected behavior and programs available. All items on the A&O -

THX-5214,02B . | Page3
Case 1:18-cv-10836-PGG Document 79 Filed 10/01/19 Page 45 of 46

 

Attachment A
THX-5321.07C

Acknowledqment of Conditions for
Visiting with Inmates in D-Unit,
FC! Terre Haute

, van inmate housed in D-Unit at the Federal
(Inmate Name) (Reg. No.)

Correctional Institution (FCI), Terre Haute, Indiana, requests your name be placed on his
approved visiting list.

As a condition of being placed on this inmate’s approved visiting list, you agree to the
following conditions:

(1) All communication between you and the inmate during the visit will be subject to
monitoring and recording by Bureau of Prisons staff;

(2) | Your conversations with the inmate during the visit will occur in English-only,
unless previously scheduled for, and conducted through, simultaneous translation
monitoring; and

(3) | Monitored conversations where either party speaks in non-English will be
immediately terminated by the staff monitor unless previously scheduled and
being conducted through simultaneous translation monitoring. In such cases,
inmates may be subject to disciplinary action, and you may be removed from the
inmate’s approved visiting list.

 

 

Signature Date Signed

 

Printed Name
_ Document 79

RVICEo
SST

TRACKING # eS
©12982-1042
U S District Court
Pro Se Clerk-
500 Pearl ST
NEW YORK, NY 10007
United States

Label 400 Jan. 2013
7690-16-000-7948

1722 4072 3908 27
ES EE

USA

FOREVER

 
